Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

LIME ROCK RESOURCES A, L.P.

 

LIME ROCK RESOURCES B, L.P.

 

LIME ROCK RESOURCES C, L.P.

 

(COLLECTIVELY, “SELLER”)

 

AND

 

LRR ENERGY, L.P.

 

AND

 

LRE OPERATING, LLC

 

(COLLECTIVELY, “PURCHASER”)

 

 

DATED May 2, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE

1

Section 1.1.

Purchase and Sale

1

Section 1.2.

Assets

1

Section 1.3.

Excluded Assets

3

Section 1.4.

Effective Time; Proration of Costs and Revenues

4

Section 1.5.

Delivery and Maintenance of Records

6

 

 

 

ARTICLE II PURCHASE PRICE

6

Section 2.1.

Purchase Price

6

Section 2.2.

Adjustments to Purchase Price

6

Section 2.3.

Allocation of Purchase Price

8

 

 

 

ARTICLE III TITLE MATTERS

8

Section 3.1.

Seller’s Title

8

Section 3.2.

Definition of Defensible Title

9

Section 3.3.

Definition of Permitted Encumbrances

10

Section 3.4.

Notice of Title Defect Adjustments

12

Section 3.5.

Casualty or Condemnation Loss

15

Section 3.6.

Limitations on Applicability

16

Section 3.7.

Government Approvals Respecting Assets

16

 

 

 

ARTICLE IV ENVIRONMENTAL MATTERS

17

Section 4.1.

Assessment

17

Section 4.2.

NORM, Wastes and Other Substances

18

Section 4.3.

Environmental Defects

18

Section 4.4.

Inspection Indemnity

20

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

20

Section 5.1.

Generally

20

Section 5.2.

Existence and Qualification

21

Section 5.3.

Power

21

Section 5.4.

Authorization and Enforceability

21

Section 5.5.

No Conflicts

21

Section 5.6.

Liability for Brokers’ Fees

21

Section 5.7.

Litigation

22

Section 5.8.

Taxes and Assessments

22

Section 5.9.

Compliance with Laws

22

Section 5.10.

Contracts

22

Section 5.11.

Payments for Hydrocarbon Production

23

Section 5.12.

Governmental Authorizations

23

Section 5.13.

Preference Rights and Transfer Requirements

24

Section 5.14.

Outstanding Capital Commitments

24

Section 5.15.

Imbalances

24

Section 5.16.

Condemnation; Regulatory Matters

24

Section 5.17.

Bankruptcy

25

 

i

--------------------------------------------------------------------------------


 

Section 5.18.

Expenses

25

Section 5.19.

Necessary Properties

25

Section 5.20.

Payouts

25

Section 5.21.

Environmental

25

Section 5.22.

Wells

25

Section 5.23.

Foreign Person

26

Section 5.24.

Insurance

26

Section 5.25.

Liens

26

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

26

Section 6.1.

Existence and Qualification

26

Section 6.2.

Power

26

Section 6.3.

Authorization and Enforceability

26

Section 6.4.

No Conflicts

27

Section 6.5.

Liability for Brokers’ Fees

27

Section 6.6.

Litigation

27

Section 6.7.

Limitation and Independent Evaluation

27

Section 6.8.

SEC Disclosure

28

Section 6.9.

Bankruptcy

28

Section 6.10.

Qualification

28

Section 6.11.

Financing

28

 

 

 

ARTICLE VII COVENANTS OF THE PARTIES

28

Section 7.1.

Access

28

Section 7.2.

Government Reviews

29

Section 7.3.

Notification of Breaches

29

Section 7.4.

Letters-in-Lieu; Assignments; Operatorship; Suspense Funds

30

Section 7.5.

Public Announcements

30

Section 7.6.

Operation of Business

31

Section 7.7.

Preference Rights and Transfer Requirements

31

Section 7.8.

Tax Matters

33

Section 7.9.

Further Assurances

34

Section 7.10.

Asset Lien Releases

35

 

 

 

ARTICLE VIII CONDITIONS TO CLOSING

35

Section 8.1.

Conditions of Seller to Closing

35

Section 8.2.

Conditions of Purchaser to Closing

36

 

 

 

ARTICLE IX CLOSING

37

Section 9.1.

Time and Place of Closing

37

Section 9.2.

Obligations of Seller at Closing

37

Section 9.3.

Obligations of Purchaser at Closing

38

Section 9.4.

Closing Adjustments

38

 

 

 

ARTICLE X TERMINATION

39

Section 10.1.

Termination

39

Section 10.2.

Effect of Termination

40

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XI POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS

41

Section 11.1.

Receipts

41

Section 11.2.

Expenses

41

Section 11.3.

Assumed Seller Obligations

41

Section 11.4.

Survival and Limitations

42

Section 11.5.

Indemnification by Seller

43

Section 11.6.

Indemnification by Purchaser

45

Section 11.7.

Indemnification Proceedings

45

Section 11.8.

Release

47

Section 11.9.

Disclaimers

48

Section 11.10.

Exclusive Remedy

49

Section 11.11.

Recording

49

Section 11.12.

Regulatory Cooperation

50

 

 

 

ARTICLE XII MISCELLANEOUS

51

Section 12.1.

Counterparts

51

Section 12.2.

Notice

51

Section 12.3.

Sales or Use Tax Recording Fees and Similar Taxes and Fees

52

Section 12.4.

Expenses

52

Section 12.5.

Change of Name

52

Section 12.6.

Replacement of Bonds, Letters of Credit and Guarantees

52

Section 12.7.

Governing Law and Venue

52

Section 12.8.

Captions

54

Section 12.9.

Waivers

54

Section 12.10.

Assignment

54

Section 12.11.

Entire Agreement

54

Section 12.12.

Amendment

54

Section 12.13.

No Third-Party Beneficiaries

54

Section 12.14.

References

55

Section 12.15.

Construction

55

Section 12.16.

Conspicuousness

55

Section 12.17.

Severability

56

Section 12.18.

Time of Essence

56

Section 12.19.

Limitation on Damages

56

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Leases

 

 

Exhibit B-1

Wells and Allocated Values

 

 

Exhibit B-2

Future Locations and Allocated Values

 

 

Exhibit C

Surface Rights

 

 

Exhibit D

Conveyance

 

SCHEDULES

 

Schedule 1.2(d)

Contracts

 

 

Schedule 5.1

Identification of Certain Officers and Employees of Seller and Purchaser

 

 

Schedule 5.7(a)

Party Proceedings

 

 

Schedule 5.7(b)

Non-Party Proceedings

 

 

Schedule 5.9

Compliance with Laws

 

 

Schedule 5.10

Contract Matters

 

 

Schedule 5.11

Payments

 

 

Schedule 5.12

Governmental Authorizations

 

 

Schedule 5.13

Preference Rights and Transfer Requirements

 

 

Schedule 5.14

Outstanding Capital Commitments

 

 

Schedule 5.15

Imbalances

 

 

Schedule 5.20

Payouts

 

 

Schedule 5.21

Environmental

 

 

Schedule 5.22

Wells

 

 

Schedule 5.24

Insurance

 

 

Schedule 7.6

Operation of Business

 

iv

--------------------------------------------------------------------------------


 

DEFINITIONS

 

“1031 Assets” has the meaning set forth in Section 7.8(c).

 

“Actual Knowledge” has the meaning set forth in Section 5.1(a).

 

“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.

 

“Adjustment Period” has the meaning set forth in Section 2.2(a).

 

“AEA” has the meaning set forth in the definition of Environmental Laws.

 

“AFE” means authority for expenditure.

 

“Affiliate” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person. The concept of control, controlling or controlled as used in the
aforesaid context means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of another, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, in no event shall Purchaser be deemed to constitute an “Affiliate” of
Seller or Seller be deemed to constitute and “Affiliate” of Purchaser.

 

“Aggregate Benefit Deductible” has the meaning set forth in Section 3.4(j).

 

“Aggregate Defect Deductible” has the meaning set forth in Section 3.4(j).

 

“Aggregate Indemnity Deductible” has the meaning set forth in Section 11.4(c).

 

“Agreed Accounting Firm” has the meaning set forth in Section 9.4(b).

 

“Agreement” means this Purchase and Sale Agreement.

 

“Allocated Value” has the meaning set forth in Section 3.4(a).

 

“Assessment” has the meaning set forth in Section 4.1.

 

“Asset Acquisition Statement” has the meaning set forth in Section 2.3.

 

“Assets” has the meaning set forth in Section 1.2.

 

“Asset Lien Releases” mean releases of all Liens on the Assets securing any and
all indebtedness for borrowed money of Seller or its Affiliates, including, but
not limited to (i) authorizations to file UCC-3 termination statements releases
in all applicable jurisdictions to evidence the release and termination of such
Liens and (ii) all instruments and agreements reasonably requested by, and in
form and substance reasonably acceptable to, Purchaser to effect and file of
record the release of all Liens in connection therewith.

 

v

--------------------------------------------------------------------------------


 

“Assumed Seller Obligations” has the meaning set forth in Section 11.3.

 

“Business Day” means each calendar day except Saturdays, Sundays, and federal
holidays and days in which banks are generally closed in Houston, Texas.

 

“CERCLA” has the meaning set forth in the definition of Environmental Laws.

 

“Claim Notice” has the meaning set forth in Section 11.4(b).

 

“Claims” means any and all claims, demands, suits, losses, arbitrations, causes
of action, debts, obligations and other liabilities (whether absolute, accrued,
contingent, fixed or otherwise, or whether known or unknown, or due or to become
due or otherwise), judgments, diminution in value, monetary damages, fines,
fees, Taxes, assessments, penalties, interest obligations, deficiencies, losses
and expenses (including amounts paid in settlement, interest, court costs, costs
of investigators, reasonable fees and expenses of attorneys, accountants,
financial advisors and other experts, and other actual out of pocket expenses
incurred in investigating and preparing for or in connection with any
Proceeding); however, excluding special, punitive, exemplary, consequential or
indirect damages, except to the extent a party is required to pay such damages
to a third party in connection with a matter for which such party is entitled to
indemnification under Article 11.

 

“Closing” has the meaning set forth in Section 9.1(a).

 

“Closing Date” has the meaning set forth in Section 9.1(b).

 

“Closing Payment” has the meaning set forth in Section 9.4(a).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” has the meaning set forth in Section 7.1(a).

 

“Contracts” has the meaning set forth in Section 1.2(d).

 

“Conveyance” has the meaning set forth in Section 3.1(b).

 

“COPAS” has the meaning set forth in Section 1.4(b).

 

“Cure Period” has the meaning set forth in Section 3.4(c).

 

“Defect Claim Date” has the meaning set forth in Section 3.4(a).

 

“Defensible Title” has the meaning set forth in Section 3.2.

 

“Dispute” has the meaning set forth in Section 12.7.

 

“Earned” has the meaning set forth in Section 1.4(b).

 

“Effective Time” has the meaning set forth in Section 1.4(a).

 

vi

--------------------------------------------------------------------------------


 

“Environmental Defect” has the meaning set forth in Section 4.3.

 

“Environmental Defect Amount” has the meaning set forth in Section 4.3.

 

“Environmental Defect Notice” has the meaning set forth in Section 4.3.

 

“Environmental Laws” means, as the same may have been amended, any federal,
state or local Law relating to or having jurisdiction over the property in
question addressing pollution or protection of human health, safety, natural
resources or the environment and all regulations implementing the foregoing with
respect to: (i) the control of any potential pollutant or protection of the
environment, including air, water or land, (ii) the generation, handling,
treatment, storage, disposal or transportation of waste materials, or (iii) the
regulation of or exposure to hazardous, toxic or other substances alleged to be
harmful, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (“CERCLA”);
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”);
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq. the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Atomic Energy Act, 42
U.S.C. § 2011 et seq. (“AEA”).  The term “Environmental Laws” includes all
judicial and administrative decisions, orders, directives, and decrees issued by
a Governmental Body pursuant to the foregoing.

 

“Environmental Liabilities” shall mean any and all Claims, environmental
response costs (including costs of clean-up, remediation, investigation and
monitoring), damages, natural resource damages, costs and expenses (including
any remedial, removal, response, abatement, clean-up, investigation, rights to
contribution under CERCLA), breaches of statutory or implied warranties,
nuisance or other tort actions, rights to punitive damages, common law rights of
contribution and rights under any contracts, monitoring costs, settlements,
consulting fees, expenses, penalties, fines, orphan’s share, prejudgment and
post-judgment interest, court costs, attorneys’ fees, and other liabilities
arising out of, incurred, imposed (a) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of non-compliance with or any
violation of, or remedial obligation under, any Environmental Laws which are
attributable to the ownership or operation of the Assets prior to the Effective
Time or (b) pursuant to any Claim or Proceeding by a Governmental Body or any
other Person for and damages, personal injury, property damage, damage to
natural resources, remediation, investigation, monitoring, response or
compliance costs to the extent arising out of any Environmental Laws which is
attributable to the ownership or operation of the Assets prior to the Closing
Date.

 

“Equipment” has the meaning set forth in Section 1.2(f).

 

“Event” has the meaning set forth in definition of Material Adverse Effect.

 

vii

--------------------------------------------------------------------------------


 

“Excluded Assets” has the meaning set forth in Section 1.3.

 

“Excluded Obligations” has the meaning set forth in Section 11.5(e).

 

“Final Purchase Price” has the meaning set forth in Section 9.4(b).

 

“Final Settlement Date” has the meaning set forth in Section 9.4(b).

 

“Fundamental Representations” has the meaning set forth in Section 11.4(a).

 

“Future Well Location” means each proved undeveloped, possible or probable
location described on Exhibit B-2 attached hereto, including the Leases (or
portion thereof) included in or constituting such location described therein but
in each case only as to the applicable subject formations or horizons described
for each such Future Well Location on Exhibit B-2.

 

“GAAP” means generally accepted accounting principles in effect in the United
States, as in effect on the date of this Agreement, consistently applied.

 

“Governmental Authorizations” has the meaning set forth in Section 5.12.

 

“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other government; any governmental, regulatory or administrative
agency, commission, body, arbitrator or arbitration panel or other authority
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power; and any court or
governmental tribunal.

 

“Hazardous Material” means (i) any “hazardous substance,” as defined by CERCLA,
(ii) any “hazardous waste” or “solid waste,” in either case as defined by RCRA,
and any analogous state statutes, and any regulations promulgated thereunder,
(iii) any solid, hazardous, dangerous or toxic chemical, material, waste or
substance, within the meaning of and regulated by any applicable Environmental
Laws, (iv) any radioactive material, excluding any naturally occurring
radioactive material, and any source, special or byproduct material as defined
in AEA and any amendments or authorizations thereof, (v) any regulated
asbestos-containing materials in any form or condition, (vi) any regulated
polychlorinated biphenyls in any form or condition, and (vii)  Hydrocarbons or
any fraction or byproducts thereof.

 

“Hedge” means any future derivative, swap, collar, put, call, cap, option or
other contract that is intended to benefit from, relate to, or reduce or
eliminate the risk of fluctuations in interest rates, basis risk or the price of
commodities, including Hydrocarbons or securities, to which Seller or the Assets
is bound.

 

“Hydrocarbons” means oil, gas, casinghead gas, condensate, natural gas liquids,
and other gaseous and liquid hydrocarbons or any combination thereof and sulphur
and other minerals, gases or substance extracted from or produced with the
foregoing.

 

“Imbalance” or “Imbalances” means any over-production, under-production,
over-delivery, under-delivery or similar imbalance of Hydrocarbons produced from
or allocated to the Assets, regardless of whether such over-production,
under-production, over-delivery, under-

 

viii

--------------------------------------------------------------------------------


 

delivery or similar imbalance arises at the wellhead, pipeline, gathering
system, transportation system, processing plant or other location.

 

“Incurred” has the meaning set forth in Section 1.4(b).

 

“Indemnified Party” has the meaning set forth in Section 11.7(a).

 

“Indemnifying Party” has the meaning set forth in Section 11.7(a).

 

“Independent Expert” has the meaning set forth in Section 4.3.

 

“Individual Indemnity Threshold” has the meaning set forth in Section 11.4(c).

 

“Individual Benefit Threshold” has the meaning set forth in Section 3.4(j).

 

“Individual Environmental Threshold” has the meaning set forth in Section 4.3.

 

“Individual Title Threshold” has the meaning set forth in Section 3.4(j).

 

“Invasive Activity” has the meaning set forth in Section 4.1.

 

“Lands” has the meaning set forth in Section 1.2(a).

 

“Laws” means all statutes, laws, rules, regulations, ordinances, orders,
judgments, decrees, writs, injunctions and codes of Governmental Bodies.

 

“Leases” has the meaning set forth in Section 1.2(a).

 

“Like-Kind Exchange” has the meaning set forth Section 7.8(c).

 

“Lowest Cost Response” means with respect to any Environmental Defect (a) the
costs and expenses to cure such Environmental Defect in the most cost effective
manner reasonably available, consistent with Environmental Laws (taking into
account permanent and non-permanent remedies or actions, including mechanisms to
contain or stabilize Hazardous Substances, including monitoring site conditions,
natural attenuation, risk-based corrective action, institutional controls, or
other appropriate restrictions on the industrial use of the property, caps,
dikes, encapsulation, lechate collection systems, and also taking into
consideration any material negative impact such response may have on the
operations of the relevant assets and any potential material additional costs or
liabilities that may likely arise as a result of such remedies, actions and
response) and (b) the amount of Environmental Liabilities reasonably believed
will be incurred or required to be paid with respect to such Environmental
Defect.  The Parties recognize that the calculation of an Environmental Defect
Value may require the use of assumptions and extrapolations; however, it is
acknowledged and agreed that any such assumptions and extrapolations will be
consistent with the known factual information and reasonable in nature.

 

“Material Adverse Effect” means any change, inaccuracy, circumstance, effect,
event, result, occurrence, condition or fact (each an “Event”) (whether or not
(i) foreseeable or known

 

ix

--------------------------------------------------------------------------------


 

as of the date of this Agreement or (ii) covered by insurance) that has had, or
could reasonably be expected to have, a material adverse effect on (i) the
ownership, operation or value of the Assets, taken as a whole, or (ii) the
ability of Seller to consummate the transactions contemplated hereby. Excluded
from such Events for the purposes of determining whether a “Material Adverse
Effect” has occurred or could reasonably be expected to occur are (A) Events
resulting from entering into this Agreement or the announcement of the
transactions contemplated by this Agreement, (B) Events resulting from changes
in general market, economic, financial or political conditions or any outbreak
of hostilities or war or terrorist events, (C) Events that affect the
Hydrocarbon exploration, production, development, processing, gathering and/or
transportation industry generally (including changes in commodity prices or
general market prices in the Hydrocarbon exploration, production, development,
processing, gathering and/or transportation industry generally), (D) any effect
resulting from a change in Laws or regulatory policies, and (E) the consequences
of natural depletion, the watering out of any Well(s), collapsed casing or sand
infiltration of any Well(s), the confirmation of the presence or absence of
Hydrocarbons as a result of drilling results of any Well(s), and the
depreciation of personal property due to ordinary wear and tear with respect to
the Assets, in each case to the extent occurring on or after the date hereof.

 

“Material Contracts” has the meaning set forth in Section 5.10.

 

“Necessary Properties” has the meaning set forth in Section 5.19.

 

“Net Revenue Interest” has the meaning set forth in Section 3.2(a).

 

“NORM” means naturally occurring radioactive material.

 

“Notice Period” has the meaning set forth in Section 11.7(a).

 

“Permitted Encumbrances” has the meaning set forth in Section 3.3.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.

 

“Personal Property” has the meaning set forth in Section 1.2(g).

 

“Pipelines” has the meaning set forth in Section 1.2(g).

 

“Preference Property” has the meaning set forth in Section 7.7(b).

 

“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.

 

“Proceeding” or “Proceedings” has the meaning set forth in Section 5.7.

 

x

--------------------------------------------------------------------------------


 

“Properties” has the meaning set forth in Section 1.2(c).

 

“Property Costs” has the meaning set forth in Section 1.4(b).

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Purchaser Indemnified Persons” has the meaning set forth in Section 11.5.

 

“Qualified Intermediary” has the meaning set forth in Section 7.8(c).

 

“RCRA” has the meaning set forth in the definition of Environmental Laws.

 

“Records” has the meaning set forth in Section 1.2(i).

 

“REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF ANY CLAIM,
INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE OR IN
PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE,
CONTRIBUTORY, ACTIVE OR PASSIVE), STRICT LIABILITY, OR OTHER FAULT OF THE
SELLER; BUT EXCLUDING, IN ALL CASES ANY AND ALL CLAIMS TO THE EXTENT ARISING OUT
OF OR ATTRIBUTABLE TO THE FRAUD, FRAUDULENT INDUCEMENT OR WILLFUL MISCONDUCT, OR
GROSS NEGLIGENCE.

 

“Release” means any discharge, emission, spilling, leaking, pumping, pouring,
injecting, dumping, burying, leaching, migrating, abandoning or disposing into
or through the environment of any Hazardous Material including the abandonment
or discarding of barrels, containers and other closed receptacles containing any
Hazardous Material.

 

“Retained Asset” has the meaning set forth in Section 7.7(c).

 

“Retained Obligations” has the meaning set forth in Section 11.5(c).

 

“Royalty Amounts” means all working interests, royalties, overriding royalties,
reversionary interests, net profit interests, production payments, carried
interests, non-participating royalty interests, reversionary interests and other
royalty burdens and other interests payable to third parties on account of
production from or allocated to the Assets.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations of the SEC promulgated thereunder.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Seller Indemnified Persons” has the meaning set forth in Section 11.6.

 

“Seller Operated Assets” means Assets operated by Seller or an Affiliate of
Seller.

 

xi

--------------------------------------------------------------------------------


 

“Surface Contracts” has the meaning set forth in Section 1.2(e).

 

“Taxes” means (i) all federal, state, local, and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, inventory, employment, social
security, unemployment, or withholding taxes or other governmental fees or
charges imposed by any Governmental Body, (ii) any interest, penalties or
additional amounts which may be imposed with respect to any item described in
the preceding clause (i), and (iii) any liability in respect of any items
described in the preceding clauses (i) and/or (ii) payable by reason of
contract, assumption, transferee liability, operation of law or otherwise.

 

“Third Party Claim” has the meaning set forth in Section 11.7(a).

 

“third party” means any Person that is not a Party or any Affiliate of any
Party.

 

“Title Benefit” has the meaning set forth in Section 3.2(d).

 

“Title Benefit Amount” has the meaning set forth in Section 3.4(e).

 

“Title Benefit Notice” has the meaning set forth in Section 3.4(b).

 

“Title Defect” has the meaning set forth in Section 3.2(d).

 

“Title Defect Amount” has the meaning set forth in Section 3.4(d)(i).

 

“Title Defect Notice” has the meaning set forth in Section 3.4(a).

 

“Title Defect Property” has the meaning set forth in Section 3.4(a).

 

“Title Expert” has the meaning set forth in Section 3.4(i).

 

“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of all or any portion of the Assets or any interest therein; provided, however,
that “Transfer Requirement” shall not include any consent of, notice to, filing
with, or other action by any Governmental Body in connection with the sale or
conveyance of oil and/or gas leases or interests therein or Surface Contracts or
interests therein, if such consents, notices, filings or other actions are not
required under Law prior to the assignment of such oil and/or gas leases,
Surface Contracts or interests and are customarily obtained subsequent to the
sale or conveyance (including consents from state agencies).

 

“Transfer Taxes” has the meaning set forth in Section 12.3.

 

“Units” has the meaning set forth in Section 1.2(c).

 

“Wells” has the meaning set forth in Section 1.2(b).

 

xii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement is executed on May 2, 2012, by and among Lime
Rock Resources A, L.P., a Delaware limited partnership (“LRR-A”), Lime Rock
Resources B, L.P., a Delaware limited partnership “LRR-B”), Lime Rock Resources
C, L.P., a Delaware limited partnership (“LRR-C” and together with LRR-A and
LRR-B, each individual and collectively, “Seller”), and LRR Energy, L.P., a
Delaware limited partnership (“LRE”) and LRE Operating, LLC, a Delaware limited
liability company (“Opco” and collectively with LRE, the “Purchaser”).  Each
Seller and Purchaser are individually referred herein as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

A.            Seller owns the Assets as more fully described in Section 1.2 and
the exhibits hereto.

 

B.            Seller desires to sell to Purchaser and Purchaser desires to
purchase from Seller the properties and rights of Seller hereafter described, in
the manner and upon the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

 

ARTICLE I
PURCHASE AND SALE

 

Section 1.1.           Purchase and Sale.

 

At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the Assets to Purchaser
and Purchaser agrees to purchase, accept and pay for the Assets and to assume
the Assumed Seller Obligations.

 

Section 1.2.           Assets.

 

As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s right, title, interest and estate, in and to the
following (but excluding the Excluded Assets):

 

(a)           All of the oil and gas leases; subleases and other leaseholds;
interests in fee; carried interests; reversionary interests; net profits
interests; overriding royalty interests, farmout rights; options; mineral
interests and other properties and interests described on Exhibit A,
(collectively, the “Leases”), together with each and every kind and character of
right, title, claim, and interest that Seller has in and to the lands covered by
the Leases and the interests currently pooled, unitized, communitized or
consolidated therewith (the “Lands”);

 

--------------------------------------------------------------------------------


 

(b)           All Hydrocarbon, water or injection wells located on the Lands,
whether producing, shut-in, or temporarily abandoned, including the wells shown
on Exhibit B attached hereto (collectively, the “Wells”);

 

(c)           All leasehold interests of Seller in or to any currently existing
pools or units which include any Lands or all or a part of any Leases or include
any Wells, including those pools or units related to the Properties and
associated with the Wells shown on Exhibit B (the “Units”; the Units, together
with the Leases, Lands and Wells being hereinafter referred to as the
“Properties”), and including all leasehold interests of Seller in production of
Hydrocarbons from or allocated to any such Unit, whether such Unit production or
allocation of Hydrocarbons comes from Wells located on or off of a Lease, and
all tenements, hereditaments and appurtenances belonging to, associated with or
allocated to the Leases and Units;

 

(d)           All contracts, agreements and instruments by which the Assets are
bound or subject, or that relate to or are otherwise applicable to the Assets,
only to the extent applicable to the Assets rather than Seller’s or any of its
Affiliates’ other properties, including but not limited to, operating
agreements, unitization, pooling and communitization agreements, declarations
and orders, joint venture agreements, farmin and farmout agreements, exploration
agreements, participation agreements, area of mutual interest agreements,
exchange agreements, transportation or gathering agreements, agreements for the
sale and purchase of oil, gas or casinghead gas and processing agreements to the
extent applicable to the Assets or the production of Hydrocarbons produced in
association therewith from the Assets (the “Contracts”), including, but not
limited to those set forth on Schedule 1.2(d), but excluding any contracts,
agreements and instruments to the extent transfer would result in a violation of
applicable Law or is restricted by any Transfer Requirement that is not waived
by Purchaser or satisfied pursuant to Section 7.7 and provided that “Contracts”
shall not include the instruments constituting the Leases;

 

(e)           All easements, permits, licenses, servitudes, rights-of-way,
surface leases and other surface rights (“Surface Contracts”) appurtenant to,
and used or held for use in connection with the Assets, including, but not
limited to those set forth on Exhibit C, but excluding any permits and other
rights to the extent transfer would result in a violation of applicable Law or
is restricted by any Transfer Requirement that is not waived by Purchaser or
satisfied pursuant to Section 7.7;

 

(f)            All treatment and processing plants and equipment, machinery,
fixtures and other tangible personal property and improvements located on the
Assets or used or held for use in connection with the operation of the Assets
(“Equipment”);

 

(g)           All flow lines, pipelines, gathering systems and appurtenances
thereto located on the Assets or used, or held for use, in connection with the
operation of the Assets (“Pipelines” and, together with the Equipment and Wells,
“Personal Property”);

 

(h)           All (i) Hydrocarbons, gases and other substances or minerals
produced from, allocated to or attributable to the Leases, Lands, and Wells from
and after the Effective Time and (ii)  Imbalances associated with the Assets;

 

2

--------------------------------------------------------------------------------


 

(i)            Originals in the possession of Seller, and copies otherwise
(Purchaser acknowledges that it has been advised that Seller does not have
original documents in many situations), of all lease files, land files, well
files, reserve studies and evaluations, production records and data, Hydrocarbon
sales contract files, gas processing and transportation files, division order
files, abstracts, title opinions, land surveys, logs, maps, engineering data and
reports, interpretive data, technical evaluations and technical outputs, and
other books, records, data, files, title opinions, title abstracts and title
curative information, and accounting records, in each case to the extent related
to the Assets, or used or held for use in connection with the maintenance or
operation thereof and any and all records, information data and communications
or work product to the extent relating to any Assumed Seller Obligations
(including attorney communications and work product), but excluding (i) any
books, records, data, files, logs, maps, evaluations, outputs, and accounting
records to the extent disclosure or transfer would result in a violation of
applicable Law or is restricted by any Transfer Requirement that is not
satisfied pursuant to Section 7.7, (ii) computer or communications software,
data and program documentation or intellectual property (excluding tapes, codes,
and all tangible manifestations information relating thereto),
(iii) attorney-client privileged communications and work product of Seller’s or
any of its Affiliates’ legal counsel (other than (a) any and all communications
or work product to the extent relating to any Assumed Seller Obligations and
(b) any and all title opinions, title abstracts or title curative information),
and (v) records relating to the marketing, negotiation, and consummation of the
sale of the Assets (subject to such exclusions, the “Records”);

 

(j)            To the extent transferable, and subject to payment by Purchaser
of all third party transfer and license fees, all geological and geophysical
data (including all seismic data, as well as reprocessed data) related
exclusively to the Properties; and

 

(k)           All Claims which Seller now holds or subsequently may have, to the
extent specifically based on, relating to or arising out of the Assumed Seller
Obligations, including rights to contribution under CERCLA, breaches of
statutory or implied warranties or representations, nuisance, trespass or other
tort actions, rights to punitive damages, common Law rights of contribution and
rights under any Contracts (including audit rights).

 

Section 1.3.           Excluded Assets.

 

Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the transaction contemplated hereby
(collectively, the “Excluded Assets”):

 

(a)           except to the extent necessary to satisfy Seller’s obligations
under Section 7.1, (i) all corporate, financial, income and franchise tax and
legal records of Seller that relate to Seller’s business generally (whether or
not relating to the Assets), (ii) all books, records and files that relate to
the Excluded Assets, (iii) those records retained by Seller pursuant to
Section 1.2(i) and (iv) copies of any other Records retained by Seller pursuant
to Section 1.5;

 

(b)           all rights to any refund related to the Retained Obligations or
Taxes or other costs or expenses borne by Seller or Seller’s predecessors in
interest and title attributable to periods prior to the Effective Time (but
expressly excluding the Claims described in Section 1.2(k));

 

3

--------------------------------------------------------------------------------


 

(c)           Seller’s area-wide bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Seller’s business generally;

 

(d)           all trade credits, accounts receivable, notes receivable,
take-or-pay amounts receivable, pre-paid expenses and deposits, and other
receivables attributable to the Assets with respect to any period of time prior
to the Effective Time (but expressly excluding the Claims described in
Section 1.2(k));

 

(e)           all right, title and interest of Seller in and to vehicles used in
connection with the Assets;

 

(f)            all rights, titles, claims and interests of Seller or any
Affiliate of Seller (i) to or under any policy or agreement of insurance or any
insurance proceeds; except to the extent provided in Section 3.5, and (ii) to or
under any bond or bond proceeds;

 

(g)           subject to Section 12.5, any patent, patent application, logo,
service mark, copyright, trade name or trademark of or associated with Seller or
any Affiliate of Seller or any business of Seller or of any Affiliate of Seller;

 

(h)           a nonexclusive right to freely use any copies of any logs,
interpretive data, technical outputs, technical evaluations, maps, engineering
data and reports, and other data and information being transferred as a part of
the Assets;

 

(i)            all Retained Assets not conveyed to Purchaser pursuant to
Section 7.7 and any Assets excluded pursuant to Section 3.4(d)(iii); and

 

(j)            all Hedges binding on Seller or the Assets.

 

Section 1.4.           Effective Time; Proration of Costs and Revenues.

 

(a)           Subject to Section 1.5, possession of the Assets shall be
transferred from Seller to Purchaser at the Closing, but certain financial
benefits and burdens of the Assets shall be transferred effective as of
7:00 A.M., local time, where the respective Assets are located, on March 1, 2012
(the “Effective Time”), as described below.

 

(b)           Purchaser shall be entitled to all Hydrocarbon production from, or
allocated to, or attributable to the Leases, Units and Wells at and after the
Effective Time (and all products and proceeds attributable thereto), and to all
other income, proceeds, receipts and credits earned with respect to the Assets
at or after the Effective Time, and shall be responsible for (and entitled to
any refunds with respect to) all Property Costs incurred at and after the
Effective Time.  Seller shall be entitled to all Hydrocarbon production from, or
allocated to, or attributable to the Leases, Units and Wells prior to the
Effective Time (and all products and proceeds attributable thereto), and to all
other income, proceeds, receipts and credits earned with respect to the Assets
prior to the Effective Time, and shall be responsible for (and entitled to any
refunds with respect to) all Property Costs incurred prior to the Effective
Time. “Earned” and “incurred”, as used in this Agreement, shall be interpreted
in accordance with GAAP and Council of Petroleum Accountants Society (“COPAS”)
standards. “Property Costs” means all costs attributable to the ownership and
operation of the Assets (including without limitation costs of insurance and ad

 

4

--------------------------------------------------------------------------------


 

valorem, property, severance, Hydrocarbon production and similar Taxes based
upon or measured by the ownership or operation of the Assets or the production
of Hydrocarbons therefrom or allocated thereto, but excluding any other Taxes)
and capital expenditures incurred in the ownership and operation of the Assets
in the ordinary course of business and, where applicable, in accordance with the
relevant operating or unit agreement, if any, and overhead costs charged to the
Assets under the relevant operating agreement or unit agreement, if any, but
excluding without limitation Claims attributable to (i) Claims for personal
injury or death, property damage or violation of any Law, (ii) obligations to
plug wells or dismantle, abandon and salvage facilities, (iii) any Environmental
Liabilities or obligations to remediate any contamination of groundwater,
surface water, soil, Equipment or Pipelines under applicable Environmental Laws,
(iv) obligations to pay working interests, Royalty Amounts or other interests
held in suspense, (v) obligations to pay Royalty Amounts, and (vi) Imbalances,
all of which are addressed in Article 11, (v) any costs, expenses incurred by
any Seller Indemnified Party to cure or attempt to cure any Title Defects or
Environmental Defects., which such costs and expenses shall be the sole cost and
expense of Seller and (vi) any costs or expenses (including any payments of
principle or interest) incurred or paid with respect to obtaining any of the
Asset Lien Releases. To the extent not inconsistent with GAAP or COPAS, for
purposes of this Section 1.4, determination of whether Property Costs are
attributable to the period before or after the Effective Time shall be based on
when services are rendered, when the goods are delivered, or when the work is
performed.  To the extent not inconsistent with GAAP or COPAS, for
clarification, the date an item or work is ordered is not the date of a
pre-Effective Time transaction for settlement purposes, but rather the date on
which the item ordered is delivered to the job site, or the date on which the
work ordered is performed, shall be the relevant date.  For purposes of
allocating Hydrocarbon production (and accounts receivable with respect
thereto), under this Section 1.4, (x) liquid Hydrocarbons shall be deemed to be
“from or attributable to” the Leases, Units and Wells when they pass through the
pipeline connecting into the storage facilities into which they are run and
(y) gaseous Hydrocarbons shall be deemed to be “from or attributable to” the
Leases, Units and Wells when they pass through the delivery point sales meters
on the pipelines through which they are transported. Seller and Purchaser shall
utilize reasonable interpolative procedures to arrive at an allocation of
Hydrocarbon production when exact meter readings or gauging and strapping data
is not available. Subject to final determination of the Purchaser Price and
right to audit, Seller shall provide to Purchaser, no later than five
(5) Business Days prior to Closing, all data necessary to support any estimated
allocation, for purposes of establishing the adjustment to the Purchase Price
pursuant to Section 2.2 that will be used to determine the Closing Payment.
Taxes, right-of-way fees, insurance premiums and other Property Costs that are
paid periodically shall be prorated based on the number of days in the
applicable period falling before and the number of days in the applicable period
falling at or after the Effective Time, except that Hydrocarbon production,
severance and similar Taxes shall be prorated based on the number of units
actually produced, purchased or sold or proceeds of sale, as applicable, before,
and at or after, the Effective Time.  If the actual amount of any Property Costs
described in the preceding sentence is not known as of the Closing Date and/or
as of the date of the calculation of the Closing Payment, then reasonable
estimates for the amount of such Property Costs (based on the amount of such
Property Costs as of the most recent prior period unless otherwise agreed by
Purchaser and Seller) shall be used for purposes of calculating the adjusted
Purchase Price pursuant to Section 2.2 and Closing Payment pursuant to
Section 9.4, respectively. In each case, Purchaser shall be responsible for the
portion

 

5

--------------------------------------------------------------------------------


 

allocated to the period at and after the Effective Time and Seller shall be
responsible for the portion allocated to the period before the Effective Time.

 

Section 1.5.           Delivery and Maintenance of Records.

 

Seller shall deliver the Records to Purchaser, at Purchaser’s expense, within
fourteen (14) days following Closing. Purchaser shall be entitled to all
original Records maintained by Seller. Seller shall be entitled to keep, at its
sole cost and expense, a copy or copies of all Records; provided, however, that
Seller shall not sell or otherwise allow any third party to review, copy or
otherwise use copies of any Records retained by Seller except as otherwise
required by Law.  Purchaser shall preserve the Records for a period of four
(4) years following the Closing and will allow Seller and its representatives,
consultants and advisors reasonable access, during normal business hours and
upon reasonable notice, to the Records only to the extent reasonably required
for Seller to comply with a Tax or other legally required reporting obligation
or Tax or legal dispute.  Any such access shall be at the sole cost and expense
of Seller.

 

ARTICLE II
PURCHASE PRICE

 

Section 2.1.           Purchase Price.

 

The purchase price for the Assets (the “Purchase Price”) shall be Sixty Seven
Million Dollars ($67,000,000.00) adjusted as provided in Section 2.2.

 

Section 2.2.           Adjustments to Purchase Price.

 

The Purchase Price for the Assets shall be adjusted in the manner specified
below (without duplication), with all such amounts being determined in
accordance with GAAP and COPAS standards, as applicable, in order to reach the
Adjusted Purchase Price:

 

(a)           Reduced by the aggregate amount of the following proceeds received
by Seller between (and including) the Effective Time and the Closing Date (with
the period between the Effective Time and the Closing Date referred to as the
“Adjustment Period”): (i) proceeds from the sale of Hydrocarbons (net of any
Royalty Amounts, gathering, processing and transportation costs and any
production, severance, sales, excise or similar Taxes not reimbursed to Seller
by the purchaser of production) produced from or attributable to the Properties
during the Adjustment Period, and (ii) other proceeds earned with respect to the
Assets during the Adjustment Period;

 

(b)           Reduced to the extent provided in Section 7.7 with respect to
Preference Rights and Retained Assets;

 

(c)           (i)  If the Parties or Seller make the election under
Section 3.4(d)(i) with respect to a Title Defect, subject to the Individual
Title Threshold and the Aggregate Defect Deductible, reduced by the Title Defect
Amount with respect to such Title Defect if the Title Defect Amount has been
determined prior to Closing and (ii) subject to the Individual Benefit Threshold
and the

 

6

--------------------------------------------------------------------------------


 

Aggregate Benefit Deductible, increased by the Title Benefit Amount with respect
to each Title Benefit for which the Title Benefit Amount has been determined
prior to Closing;

 

(d)           Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets which are paid by
Seller and incurred during the Adjustment Period, except any Property Costs and
other such costs already deducted in the determination of proceeds in
Section 2.2(a);

 

(e)           Reduced to the extent provided in Section 3.4(d)(iii) for any
Assets excluded from the Assets pursuant to Section 3.4(d)(iii) and reduced to
the extent provided in Section 4.3 for Environmental Defects;

 

(f)            Increased or reduced as mutually agreed upon in writing prior to
Closing by Seller and Purchaser;

 

(g)           Increased by the value of all unsold merchantable Hydrocarbons
attributable to the Assets and stored in existing tanks, pipelines (as inventory
but not as line-fill) and vessels to the bottom of the applicable flange as of
the Effective Time (but only to the extent Seller can reasonably demonstrate
through supporting documentation that Seller is entitled to receive delivery of,
or compensation for, such Hydrocarbons unsold as of the Effective Time).  The
adjustment shall be calculated at a price equal to the average price received by
Seller from sales during the month of March, 2012 of comparable Hydrocarbons
from each field from which such substances were produced, net of Royalty
Amounts, gravity adjustments, quality bank adjustments, production payments,
excise, severance and other production Taxes, marketing costs (which include for
purposes hereof, among other things, costs of gathering, treating, processing,
compression, and transportation) and other burdens upon, measured by, or payable
out of such Hydrocarbon production.  Hydrocarbons in treating and separation
equipment upstream of pipeline connections, as of the Effective Time, shall not
be considered merchantable, and shall remain the property of Seller;

 

(h)           Reduced or increased, as the case may be, by the actual net
aggregate Imbalances, if any, owed by Seller to third-parties or by
third-parties to Seller, as of the Effective Time, multiplied by a price of
equal to the average price received by Seller from sales during the month of
March, 2012 of comparable Hydrocarbons from each field from which such
substances were produced; and

 

(i)            Each adjustment made pursuant to Section 2.2(a) shall serve to
satisfy, up to the amount of the adjustment, Purchaser’s entitlement under
Section 1.4 to Hydrocarbon production from or attributable to the Properties
during the Adjustment Period, and to the value of other income, proceeds,
receipts and credits earned with respect to the Assets during the Adjustment
Period, and as such, Purchaser shall not have any separate rights to receive any
Hydrocarbon production or income, proceeds, receipts and credits with respect to
which an adjustment has been made. Similarly, the adjustment described in
Section 2.2(d) shall serve to satisfy, up to the amount of the adjustment,
Purchaser’s obligation under Section 1.4 to pay Property Costs and other costs
attributable to the ownership and operation of the Assets which are incurred
during the Adjustment Period.

 

7

--------------------------------------------------------------------------------


 

Section 2.3.           Allocation of Purchase Price.

 

The Allocated Values contained in Exhibit B shall be used for various purposes
under this Agreement.  Purchaser has assigned the Allocated Values and Seller
has approved the reasonableness of such assignment.  Without limiting the scope
of this Section 2.3, for all applicable Tax purposes, Purchaser and Seller agree
to allocate the Purchase Price (as ultimately determined pursuant to the terms
of this Agreement) among the Assets consistent with the Allocated Values and
Code Section 1060. Upon the determination of the Final Purchase Price pursuant
to Section 9.4(b), Seller shall prepare and deliver to Purchaser, for
Purchaser’s review and approval, copies of IRS Form 8594 and any required
exhibits thereto (the “Asset Acquisition Statement”) allocating, in accordance
with the preceding sentence, the Final Purchase Price (together with any
liabilities treated as purchase consideration for applicable Tax purposes) among
the Assets.  Seller shall deliver to Purchaser, for Purchaser’s review and
approval, from time to time revised copies of the Asset Acquisition Statement
(the “Revised Statements”) so as to report any matters on the Asset Acquisition
Statement that need updating (including purchase price adjustments, if any). 
All income tax returns and reports filed by Purchaser or Seller shall be
prepared consistently with the Asset Acquisition Statement or, if applicable,
last Revised Statement.

 

ARTICLE III
TITLE MATTERS

 

Section 3.1.           Seller’s Title.

 

(a)           Except for the special warranty of title referenced in
Section 3.1(b) and without limiting Purchaser’s right to adjust the Purchase
Price by operation of this Article 3, Seller makes no warranty or
representation, express, implied, statutory or otherwise, with respect to
Seller’s title to any of the Assets and Purchaser hereby acknowledges and agrees
that Purchaser’s sole remedy for any defect of title, including any Title
Defect, with respect to any of the Assets (i) before Closing, shall be
Purchaser’s right to adjust the Purchase Price to the extent provided in this
Article 3 and (ii) after Closing, shall be pursuant to the special warranty of
title referenced in Section 3.1(b).

 

(b)           The conveyance to be delivered by Seller to Purchaser shall (i) be
substantially in the form of Exhibit C (the “Conveyance”), (ii) cover all of the
Assets, and (iii) contain a special warranty of  Defensible Title to the Wells
and Future Locations (limited to the depths shown on Exhibit B-1 and B-2)
described on Exhibit B-1 and B-2 by, through and under Seller but not otherwise,
subject to the Permitted Encumbrances, but shall otherwise be without warranty
of title of any kind, express, implied or statutory or otherwise.

 

(c)           After Closing, Purchaser shall not be entitled to protection under
Seller’s special warranty of title in the Conveyance for any Title Defect of
which Purchaser has Actual Knowledge prior to the Defect Claim Date.

 

(d)           Notwithstanding anything herein provided to the contrary, if a
Title Defect under this Article 3 results from any matter which could also
result in the breach of any representation or warranty of Seller set forth in
Article 5, then Purchaser shall only be entitled to assert such

 

8

--------------------------------------------------------------------------------


 

matter as a Title Defect to the extent permitted by this Article 3, and shall be
precluded from also asserting such matter as the basis of the breach of any
representation or warranty.

 

Section 3.2.           Definition of Defensible Title.

 

As used in this Agreement, the term “Defensible Title” means that title of
Seller with respect to the Wells and Future Locations shown on Exhibit B-1 and
B-2  that, except for and subject to Permitted Encumbrances:

 

(a)           Entitles Seller to receive a share of the Hydrocarbons produced,
allocated, saved and marketed from each Well and Future Location shown in
Exhibit B-1 and B-2  (limited to the depths shown on Exhibit B-1 and B-2)
throughout the duration of the productive life of each such Well and Future
Location (limited to the depths shown on Exhibit B-1 and B-2) after satisfaction
of all Royalty Amounts (a “Net Revenue Interest”), of not less than the Net
Revenue Interest shown in Exhibit B-1 and B-2  for each such Well and Future
Location, except for (i) decreases in connection with those operations in which
Seller may from and after the Effective Time become a non-consenting co-owner,
(ii) decreases resulting from the establishment or amendment from and after the
Effective Time of pools or units, (iii) decreases required to allow other
working interest owners to make up past underproduction of Hydrocarbons or
pipelines to make up past underdeliveries of Hydrocarbons, and  (iv) except as
stated in such Exhibit B-1 and B-2;

 

(b)           Obligates Seller to bear a percentage of the costs and expenses
for the maintenance and development of, and operations relating to each Well and
Future Location shown in Exhibit B-1 and B-2  (limited to the depths shown on
Exhibit B-1 and B-2) not greater than the “working interest” shown in
Exhibit B-1 and B-2 for such Well and Future Location without increase
throughout the productive life of such Well and Future Location, (i) except as
stated in Exhibit B-1 and B-2  and (ii) except for increases resulting from
contribution requirements with respect to non-consenting or defaulting co-owners
under applicable operating agreements and (iii) increases that are accompanied
by at least a proportionate increase in Seller’s Net Revenue Interest; and

 

(c)           Is free and clear of liens, encumbrances, security interests,
irregularities, pledges, or other defects.

 

(d)           As used in this Agreement, the term “Title Defect” means any lien,
charge, encumbrance, defect, or other matter (including without limitation a
discrepancy in Net Revenue Interest or working interest) that causes Seller not
to have Defensible Title in and to the Wells and Future Locations shown on
Exhibit B-1 and B-2  (limited to the depths shown on Exhibit B-1 and B-2) as of
the Effective Time and the Closing. As used in this Agreement, the term “Title
Benefit” shall mean any right, circumstance or condition that operates to
increase the Net Revenue Interest of Seller in any Wells and Future Locations
shown on Exhibit B (limited to the depths shown on Exhibit B-1 and B-2), without
causing a greater than proportionate increase in Seller’s working interest above
that shown in Exhibit B (limited to the depths shown on Exhibit B) as of the
Effective Time; provided, however, a Title Benefit shall not include any
properties or assets acquired by any Seller after the date hereof.
Notwithstanding the foregoing, the following shall not be considered Title
Defects:

 

9

--------------------------------------------------------------------------------


 

(i)                defects based solely on inaccuracy or insufficiency of
Seller’s files and records;

 

(ii)               defects arising out of lack of corporate or other entity
authorization unless Purchaser provides affirmative written evidence (A) that
the action was not authorized or (B) of another Person’s competing title the
applicable Well or Future Location;

 

(iii)              defects based on a gap in Seller’s chain of title in the
county records as to fee Leases, unless such gap is affirmatively shown to exist
in such records by an abstract of title, title opinion or landman’s title chain
which documents shall be included in a Title Defect Notice; and

 

(iv)              defects that have been cured by applicable Laws of limitation
or prescription unless Purchaser provides affirmative written evidence of
another Person’s competing title the applicable Well or Future Location.

 

Section 3.3.           Definition of Permitted Encumbrances.

 

As used herein, the term “Permitted Encumbrances” means any or all of the
following:

 

(a)           Royalties and any overriding royalties, reversionary interests,
net profit interests, production payments, carried interests, and other burdens,
to the extent that individually or in the aggregate any such burden does not
reduce Seller’s Net Revenue Interest in any Well or Future Location below that
shown in Exhibit B-1 and B-2 (limited to the depths shown on Exhibit B-1 and
B-2) or increase Seller’s working interest in any Well of Future Location above
that shown in Exhibit B-1 and B-2  (limited to the depths shown on Exhibit B-1
and B-2) without a proportionate increase in the Net Revenue Interest;

 

(b)           The terms of all Leases and Contracts, to the extent that they do
not, individually or in the aggregate, (i) reduce Seller’s Net Revenue Interest
in any Well or Future Location below that shown in Exhibit B-1 and B-2 (limited
to the depths shown on Exhibit B-1 and B-2)   or (ii) increase Seller’s working
interest in any Well or Future Location above that shown in Exhibit B-1 and B-2 
(limited to the depths shown on Exhibit B-1 and B-2) without a proportionate
increase in the Net Revenue Interest or (iii) adversely affect the use, value,
operation or future development of the Wells and Future Locations taken as a
whole;

 

(c)           Preference Rights applicable to this transaction;

 

(d)           Transfer Requirements applicable to this transaction;

 

(e)           Liens for current Taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions and such
actions are described on Schedule 5.7(a);

 

(f)            Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law) or, if delinquent, being contested in good faith by appropriate
action and such actions are described on Schedule 5.7(a);

 

10

--------------------------------------------------------------------------------


 

(g)           All rights to consent by, required notices to, filings with, or
other actions by Governmental Bodies in connection with the sale or conveyance
of the Assets or interests therein pursuant to this or to any future transaction
if they are not required or not customarily obtained prior to the sale or
conveyance;

 

(h)           Rights of reassignment arising upon final intention to abandon or
release the Assets, or any of them;

 

(i)            Easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, to the extent that they do not
detract in any respect from the use, value, operation or future development of
the Wells and Future Locations;

 

(j)            All rights reserved to or vested in any Governmental Body to
control or regulate any of the Assets in any manner, and all obligations and
duties under all applicable Laws or under any franchise, grant, license or
permit issued by any such Governmental Body;

 

(k)           Any encumbrance on or affecting the Assets which is discharged by
Seller at or prior to Closing;

 

(l)            Any matters shown on Exhibit A, Exhibit B-1 or Exhibit B-2 ;

 

(m)          Matters that would otherwise be considered Title Defects but that
do not meet the Individual Title Threshold set forth in Section 3.4(j);

 

(n)           Imbalances associated with the Assets;

 

(o)           Liens granted under applicable joint operating agreements, leases
and similar agreements arising in the ordinary course of business, in each case,
for amounts not yet delinquent (including any amounts being withheld as provided
by Law), or if delinquent, are described on Schedule 5.7(a) and are being
contested in good faith by appropriate actions;

 

(p)           The matters disclosed in Schedules 5.7(a) and 5.7(b);

 

(q)           Any lien or trust arising in connection with workers’
compensation, unemployment insurance, pension, employment, or child support Laws
or regulations arising in the ordinary course of business, in each case, for
amounts not yet delinquent (including any amounts being withheld as provided by
Law), or if delinquent, are described on Schedule 5.7(a) and are being contested
in good faith by appropriate actions; and

 

(r)            Any other liens, charges, encumbrances, defects or irregularities
which do not, individually or in the aggregate, detract in any material respect
from the value of, or interfere in any l respect with the use, development or
ownership of, the Assets subject thereto or affected thereby (as currently used
or owned), which would be accepted by a reasonably prudent purchaser engaged in
the business of owning and operating oil and gas properties, and which do not
reduce Seller’s Net Revenue Interest below that shown in Exhibit B-1 and B-2
(limited to the depths shown on Exhibit B-1 and B-2), or increase Seller’s
working interest above that shown in Exhibit B-1 and B-2 (limited to the depths
shown on Exhibit B Exhibit B-1 and B-2) without a proportionate increase in Net
Revenue Interest.

 

11

--------------------------------------------------------------------------------


 

Section 3.4.           Notice of Title Defect Adjustments.

 

(a)           To assert a claim of a Title Defect prior to Closing, Purchaser
must deliver claim notices to Seller (each a “Title Defect Notice”) on or before
May 29, 2012 at 5:00 p.m. (the “Defect Claim Date”). Each Title Defect Notice
shall be in writing and shall include (i) a description of the alleged Title
Defect(s), (ii) the Wells or Future Locations (limited to the depths shown on
Exhibit B-1 and B-2) affected by the Title Defect (each a “Title Defect
Property”), (iii) the Allocated Value of each Title Defect Property,
(iv) supporting documents reasonably necessary for Seller (as well as any title
attorney or examiner hired by Seller) to verify the existence of the alleged
Title Defect(s), and (v) the amount by which Purchaser reasonably believes the
Allocated Value of each Title Defect Property is reduced by the alleged Title
Defect(s) and the computations and information upon which Purchaser’s belief is
based. Notwithstanding any other provision of this Agreement to the contrary,
Purchaser shall be deemed to have waived its right to assert Title Defects of
which Seller has not been given notice on or before the Defect Claim Date. For
purposes hereof, the “Allocated Value” of an Asset shall mean the portion of the
Purchase Price that has been allocated to a particular Well or Future Location
(limited to the depths shown on Exhibit B-1 and B-2) as prepared by Purchaser
and reviewed for reasonableness by Seller.

 

(b)           Seller shall have the right, but not the obligation, to deliver to
Purchaser on or before the Defect Claim Date, with respect to each Title
Benefit, a notice (a “Title Benefit Notice”) including (i) a description of the
Title Benefit and the supporting documents reasonably necessary for Purchaser
(as well as any title attorney or examiner hired by Purchaser) to verify the
existence of the Title Benefit(s), (ii) the Wells and Future Locations (limited
to the depths shown on Exhibit B-1 and B-2) in Exhibit B-1 and B-2affected,
(iii) the Allocated Values of the Wells and Future Locations (limited to the
depths shown on Exhibit B-1 and B-2) in Exhibit B-1 and B-2 subject to such
Title Benefit and (iv) the amount by which Seller reasonably believes the
Allocated Value of the Wells and Future Locations (limited to the depths shown
on Exhibit B-1 and B-2) is increased by the Title Benefit, and the computations
and information upon which Seller’s belief is based. Seller shall be deemed to
have waived all Title Benefits of which Seller has not given notice to Purchaser
on or before the Defect Claim Date.

 

(c)           With respect to any Title Defects of which it has been advised in
writing by Purchaser, unless the Parties otherwise agree, Seller shall have the
right, but not the obligation, to attempt, at Seller’s sole cost, to cure or
remove Title Defects at any time prior to Closing (the “Cure Period”).

 

(d)           Remedies for Title Defects.

 

In the event that any Title Defect is not waived by Purchaser or cured on or
before Closing, Purchaser and Seller shall mutually elect to have one of the
following remedies apply:

 

(i)                subject to the Individual Title Threshold and the Aggregate
Defect Deductible, have the Purchase Price reduced by an amount agreed upon by
Purchaser and Seller or as determined pursuant to Section 3.4(g) or
Section 3.4(i) as being the value of such Title Defect(“Title Defect Amount”),
taking into consideration the Allocated Value of the Property subject to such
Title Defect, the portion of the Property subject to such

 

12

--------------------------------------------------------------------------------


 

Title Defect and the legal effect of such Title Defect on the Property affected
thereby; provided, however, that the methodology, terms and conditions of
Section 3.4(g) shall control any such determination;

 

(ii)               have Seller retain, as an Excluded Asset,  the entirety of
the Property that is subject to such Title Defect, together with all associated
Assets, in which event the Purchase Price shall be reduced by an amount equal to
the Allocated Value of such Property; or

 

(iii)              have Seller retain the entirety of the Property that is
subject to such Title Defect, together with all associated Assets, and notify
Purchaser at Closing that it elects to attempt to cure such Title Defect within
90 days after Closing.  In such event, the Purchase Price shall be reduced at
Closing  by an amount equal to the Allocated Value of such retained Property.
Any Property so held back from the initial Closing will be conveyed to Purchaser
and the amount of the reduction in the Purchase Price paid to Seller at a
delayed Closing within thirty (30) days following the date that the Title Defect
is cured. If multiple delayed Closings are contemplated as a result of this
provision and/or Section 7.7(c), the delayed Closings may be consolidated on
dates mutually agreeable to the parties.  In the event that Seller is unable to
cure the Title Defect within 90 days of the initial Closing, then neither Party
shall have any further obligation to the other relating to such Property and
such Property shall permanently constitute Excluded Assets.

 

In the event that Purchaser and Seller cannot mutually agree upon one of the
foregoing remedies with respect to a Title Defect asserted by Purchaser pursuant
to Section 3.4(a) prior to Closing, then Seller shall, at its sole election,
select the remedy set forth in subsection (i), (ii) or (iii) above as the remedy
for such Title Defect.

 

(e)           With respect to each Well and Future Location in Exhibit B-1 and
B-2 affected by Title Benefits reported under Section 3.4(b), subject to the
Individual Benefit Threshold and the Aggregate Benefit Deductible, the Purchase
Price shall be increased by an amount (the “Title Benefit Amount”) equal to the
increase in the Allocated Value for such Well and Future Location in Exhibit B-1
and B-2 caused by such Title Benefits, as determined pursuant to Section 3.4(h).

 

(f)            Section 3.4(d) shall be the exclusive right and remedy of
Purchaser with respect to Title Defects asserted by Purchaser pursuant to
Section 3.4(a).  Section 3.4(e) shall be the exclusive right and remedy of
Seller with respect to Title Benefits asserted by Seller pursuant to Section
3.4(b).

 

(g)           The Title Defect Amount resulting from a Title Defect shall be the
amount by which the Allocated Value of the Title Defect Property is reduced as a
result of the existence of such Title Defect and shall be determined in
accordance with the following methodology, terms and conditions:

 

(i)                if Purchaser and Seller agree on the Title Defect Amount,
that amount shall be the Title Defect Amount;

 

13

--------------------------------------------------------------------------------


 

(ii)               if the Title Defect is a lien, encumbrance or other charge
which is undisputed and liquidated in amount, then the Title Defect Amount shall
be the amount necessary to be paid to remove the Title Defect from the Title
Defect Property;

 

(iii)              if the Title Defect represents a discrepancy between (A) the
Net Revenue Interest for any Title Defect Property and (B) the Net Revenue
Interest stated on Exhibit B, then the Title Defect Amount shall be the product
of the Allocated Value of such Title Defect Property multiplied by a fraction,
the numerator of which is the Net Revenue Interest decrease attributable to such
Title Defect and the denominator of which is the Net Revenue Interest stated on
Exhibit B;

 

(iv)              if the Title Defect represents an obligation, encumbrance,
burden or charge upon or other defect in title to the Title Defect Property of a
type not described in subsections (i), (ii) or (iii) above, the Title Defect
Amount shall be determined by taking into account the Allocated Value of the
Title Defect Property, the portion of the Title Defect Property affected by the
Title Defect, the legal effect of the Title Defect, the potential economic
effect of the Title Defect over the life of the Title Defect Property, the
values placed upon the Title Defect by Purchaser and Seller and such other
factors as are necessary to make a proper evaluation; and

 

(v)               notwithstanding anything to the contrary in this Article 3,
the aggregate Title Defect Amounts attributable to the effects of all Title
Defects upon any Title Defect Property shall not exceed the Allocated Value of
the Title Defect Property.

 

(h)           The Title Benefit Amount for any Title Benefit shall be the
product of the Allocated Value of the affected Well in Exhibit B multiplied by a
fraction, the numerator of which is the Net Revenue Interest increase
attributable to such Title Benefit and the denominator of which is the Net
Revenue Interest stated on Exhibit B.

 

(i)            Seller and Purchaser shall attempt in good faith to agree on all
Title Defect Amounts and Title Benefit Amounts prior to Closing. If Seller and
Purchaser are unable to agree by Closing, the Title Defect Amounts and Title
Benefit Amounts in dispute shall be exclusively and finally resolved pursuant to
this Section 3.4(i). There shall be a single arbitrator, who shall be a title
attorney with at least ten (10) years’ experience in oil and gas titles
involving properties in the regional area in which the Properties are located,
as selected by mutual agreement of Purchaser and Seller within fifteen
(15) Business Days after the end of the Cure Period (the “Title Expert”). The
Title Expert’s determination shall be made within fifteen (15) Business Days
after submission of the matters in dispute and shall be final and binding upon
both Parties, without right of appeal. In making his determination, the Title
Expert shall be bound by the rules set forth in Section 3.4(g) and
Section 3.4(h) and may consider such other matters as in the opinion of the
Title Expert are necessary or helpful to make a proper determination. The Title
Expert may allow the Parties to make written submissions of their positions in
the manner and to the extent the Title Expert deems appropriate, and the Title
Expert may call on the Parties to submit such other materials as the Title
Expert deems helpful and appropriate to resolution of the dispute. 
Additionally, the Title Expert may consult with and engage disinterested third
parties to advise the arbitrator, including without limitation petroleum
engineers. The Title Expert shall act as an expert for the limited purpose of
determining the specific disputed Title Defect Amounts

 

14

--------------------------------------------------------------------------------


 

and Title Benefit Amounts submitted by either Party and may not award damages,
interest or penalties to either Party with respect to any matter. Seller and
Purchaser shall each bear its own legal fees and other costs of presenting its
case. Each Party shall bear one-half of the costs and expenses of the Title
Expert, including any costs incurred by the Title Expert that are attributable
to such third party consultation. Within ten (10) days after the Title Expert
delivers written notice to Purchaser and Seller of his award with respect to a
Title Defect Amount or a Title Benefit Amount, (i) Purchaser shall pay to Seller
the amount, if any, so awarded by the Title Expert to Seller, and (ii) Seller
shall pay to Purchaser the amount, if any, so awarded by the Title Expert to
Purchaser.

 

(j)            Notwithstanding anything to the contrary, (i) in no event shall
there be any adjustments to the Purchase Price or other remedies provided by
Seller for any individual uncured Title Defect for which the Title Defect Amount
therefor does not exceed $25,000 (“Individual Title Threshold”); and (ii) in no
event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for uncured Title Defects unless the aggregate Title Defect
Amounts attributable to all uncured Title Defects, taken together with the
aggregate Environmental Defect Amounts attributable to all uncured Environmental
Defects, exceeds a deductible in an amount equal to two percent (2%) of the
Purchase Price (“Aggregate Defect Deductible”), after which point adjustments to
the Purchase Price or other remedies shall be made or available to Purchaser
only with respect to uncured Title Defects and uncured Environmental Defects
where the aggregate Title Defect Amounts and Environmental Defect Amounts
attributable are in excess of such Aggregate Defect Deductible. Notwithstanding
anything to the contrary, (i) in no event shall there be any adjustments to the
Purchase Price for any individual Title Benefit for which the Title Benefit
Amount does not exceed $25,000 (“Individual Benefit Threshold”); and (ii) in no
event shall there be any adjustments to the Purchase Price for any Title Benefit
unless the aggregate Title Benefit Amounts attributable to all such Title
Benefits, exceeds a deductible in an amount equal to two percent (2%) of the
Purchase Price (“Aggregate Benefit Deductible”), after which point adjustments
to the Purchase Price shall be made only with respect to such Title Benefit
Amounts in excess of such Aggregate Benefit Deductible.

 

Section 3.5.           Casualty or Condemnation Loss.

 

(a)           From and after the Effective Time, but subject to the provisions
of Section 3.5(b) and (c) below, Purchaser shall assume all risk of loss with
respect to and any change in the condition of the Assets and for production of
Hydrocarbons through normal depletion (including but not limited to the watering
out of any Well, collapsed casing or sand infiltration of any Well) and the
depreciation of personal property due to ordinary wear and tear with respect to
the Assets.

 

(b)           If, after the date of this Agreement but prior to the Closing
Date, any portion of the Assets is destroyed by fire or other casualty or is
taken in condemnation or under right of eminent domain, and the loss as a result
of such individual casualty or taking, taken together with all other casualty
losses and takings, is less than $25,000, the transactions evidenced by this
Agreement shall nevertheless be consummated and Seller shall elect by written
notice to Purchaser prior to Closing either (i) to cause the Assets affected by
any casualty or taking to be repaired or restored to at least its condition
prior to such casualty, at Seller’s sole cost, as

 

15

--------------------------------------------------------------------------------


 

promptly as reasonably practicable (which work may extend after the Closing
Date)  or (ii) to treat such casualty or taking as a Title Defect with respect
to the affected Property or Properties under Section 3.4.  In each case, Seller
shall retain all rights to insurance and other claims against third parties with
respect to the casualty or taking except to the extent the parties otherwise
agree in writing.

 

(c)           If, after the date of this Agreement but prior to the Closing
Date, any portion of the Assets is destroyed by fire or other casualty or is
taken in condemnation or under right of eminent domain, and the loss to the
Assets as a result of such individual casualty or taking, taken together with
all other casualty losses and takings, is $25,000 or more, the transaction
evidenced by this Agreement shall nevertheless be consummated and Seller shall,
at Closing, pay to Purchaser all sums paid to Seller by third parties by reason
of such casualty or taking and shall assign, transfer and set over to Purchaser
all of Seller’s right, title and interest (if any) in insurance claims, unpaid
awards, and other rights against third parties (other than Affiliates of Seller
and its and their directors, officers, employees and agents) arising out of the
casualty or taking.

 

Section 3.6.           Limitations on Applicability.

 

The right of Purchaser to assert a Title Defect under this Agreement and
Seller’s right to assert a Title Benefit under this Agreement shall terminate as
of the Defect Claim Date, provided there shall be no termination of Purchaser’s
or Seller’s rights under Section 3.4 with respect to any bona fide Title Defect
properly reported in a Title Defect Notice or bona fide Title Benefit properly
reported in a Title Benefit Notice on or before the Defect Claim Date.

 

Section 3.7.           Government Approvals Respecting Assets.

 

(a)           Purchaser shall, within thirty (30) days after Closing and at
Purchaser’s own expense, file for approval with the applicable Governmental
Bodies all assignment documents and other state and federal transfer documents
required to effectuate the transfer of the Assets. Purchaser further agrees,
promptly after Closing, to take all other actions reasonably required of it by
federal or state agencies having jurisdiction to obtain all requisite regulatory
approvals with respect to this transaction, and to use its commercially
reasonable efforts to obtain the approval by such federal or state agencies, as
applicable, of Seller’s assignment documents requiring federal or state approval
in order for Purchaser to be recognized by the federal or state agencies as the
owner of the Assets. Purchaser shall provide Seller with approved copies of the
assignment documents and other state and federal transfer documents, as soon as
they are available.

 

(b)           Until all of the governmental approvals provided for in
Section 3.7(a) have been obtained, the following shall occur with respect to the
affected portion of the Assets:

 

(i)                Seller shall continue to hold record title to the affected
Leases and other affected portion of the Assets as nominee for Purchaser;

 

(ii)               Purchaser shall be responsible for all Assumed Seller
Obligations with respect to the affected Leases and other affected portion of
the Assets as if Purchaser was

 

16

--------------------------------------------------------------------------------


 

the record owner of such Leases and other portion of the Assets as of the
Effective Time; and

 

(iii)              Seller shall act as Purchaser’s nominee but shall be
authorized to act only upon and in accordance with Purchaser’s written
instructions, and Seller shall have no authority, responsibility or discretion
to bind Purchaser or perform any tasks or functions with respect to the affected
Leases and other affected portion of the Assets other than those which are
purely administrative or ministerial in nature, unless otherwise specifically
requested and authorized by Purchaser in writing.

 

ARTICLE IV
ENVIRONMENTAL MATTERS

 

Section 4.1.           Assessment.

 

From and after the date of execution of this Agreement until the Closing Date,
Seller shall afford to Purchaser and its officers, employees, agents and
authorized representatives reasonable access to the Assets, including the
Records in accordance with Section 7.1. During such period, Seller shall also
make available to Purchaser, upon reasonable notice during normal business
hours, Seller’s personnel knowledgeable with respect to the Assets in order that
Purchaser may make such diligent investigation as Purchaser considers desirable.
For those Properties that are not operated by Seller or Seller’s Affiliates,
Seller shall use commercially reasonable efforts to obtain permission from the
operator for Purchaser to conduct such inspections but, provided Seller has
exercised such commercially reasonable efforts, Seller shall have no liability
to Purchaser for failure to obtain any such operator’s permission; provided,
however, if Purchaser is prevented from conducting any Assessment with respect
to any Asset due to the failure of any operator to permit such Assessment then
Purchaser may, in its sole discretion, elect to exclude such Asset, in which
case such Asset shall be deemed to constitute an “Excluded Asset” for all
purposes and the Purchase Price shall be reduced by the Allocated Value of such
excluded Assets.  Upon reasonable notice to Seller, Purchaser shall have the
right to conduct an environmental assessment of all or any portion of the
Properties (the “Assessment”), to be conducted by a reputable environmental
consulting or engineering firm approved in advance in writing by Seller (such
approval not to be unreasonably withheld), but only to the extent that Seller
may grant such right without violating any obligations to any third party
(provided that Seller shall use its commercially reasonable efforts to obtain
any necessary third party consents to any Assessment to be conducted by
Purchaser). The Assessment shall be conducted at the sole cost and expense of
Purchaser, and shall be subject to the indemnity provisions of Section 4.4.
Prior to conducting any sampling, boring, drilling or other invasive
investigative activity with respect to the Properties (“Invasive Activity”),
Purchaser shall furnish for Seller’s review a proposed scope of such Invasive
Activity, including a description of the activities to be conducted and a
description of the approximate locations of such activities. If any of the
proposed activities may unreasonably interfere with normal operation of the
Properties, Seller may require an appropriate modification of the proposed
Invasive Activity. Seller shall have the right to be present during any
Assessment of the Properties and shall have the right, at its option and
expense, to split samples with Purchaser. After completing any Assessment of the
Properties, Purchaser shall, at its sole cost and expense, restore the
Properties to the condition which existed immediately prior to the commencement
of such Assessment, unless Seller

 

17

--------------------------------------------------------------------------------


 

requests otherwise, and Purchaser shall promptly dispose of all drill cuttings,
corings, or other investigative-derived wastes generated in the course of the
Assessment. Purchaser shall maintain, and shall cause its officers, employees,
representatives, consultants and advisors to maintain, all information obtained
by Purchaser pursuant to any Assessment or other due diligence activity as
strictly confidential until the Closing occurs, unless disclosure of any facts
discovered through such Assessment is required under any Laws. Purchaser shall
provide Seller with a copy of the final version of all environmental reports
prepared by, or on behalf of, Purchaser with respect to any Assessment or
Invasive Activity conducted on the Properties. In the event that any necessary
disclosures under applicable Laws are required with respect to matters
discovered by any Assessment conducted by, for or on behalf of Purchaser, (a)
prior to Closing and to the extent related to any Excluded Assets, Purchaser
agrees that Seller shall be the responsible party for disclosing such matters to
the appropriate Governmental Bodies and (b) from and after Closing and to the
extent related to the Assets, Purchaser agrees that Seller shall may be the
responsible party for disclosing such matters to the appropriate Governmental
Bodies; provided that in either case of (a) or (b), any Party or its Affiliate
may promptly make any such required disclosure such Party or its Affiliates are
legally obligated to make such disclosure and such Person shall have the right
to fully comply with such legal obligation.

 

Section 4.2.           NORM, Wastes and Other Substances.

 

Purchaser acknowledges that the Assets have been used for the exploration,
development, and production of Hydrocarbons and that there may be petroleum,
produced water, wastes, or other substances or materials located in, on or under
the Properties or associated with the Assets. Equipment and sites included in
the Assets may contain Hazardous Materials, including NORM. NORM may affix or
attach itself to the inside of wells, materials, and equipment as scale, or in
other forms. The wells, materials, and equipment located on the Properties or
included in the Assets may contain Hazardous Materials, including NORM.
Hazardous Materials, including NORM, may have come in contact with various
environmental media, including without limitation, water, soils or sediment.
Special procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media and Hazardous Materials,
including NORM, from the Assets Notwithstanding anything herein to the contrary,
nothing in this Section 4.2 shall limit, restrict or reduce the right of
Purchaser to assert any Environmental Liabilities, Release of Hazardous
Material, condition or matter described herein as an Environmental Defect under
Article 4.3.

 

Section 4.3.           Environmental Defects.

 

If Purchaser determines that with respect to the Assets, there exists as of the
Effective Time (i) the failure of the ownership and operation of the Assets to
be in compliance with applicable Environmental Laws or (ii) any Release of
Hazardous Substances resulting from Hydrocarbon activities that has occurred or
is occurring at, on, in or under any Asset that is required to be remediated,
monitored, investigated, cured or any other action required under applicable
Environmental Laws or (iii) any Environmental Liabilities (in each case of the
foregoing, an “Environmental Defect”), then on or prior to the Defect Claim
Date, Purchaser may notify Seller in writing of such Environmental Defect (an
“Environmental Defect Notice”). EXCEPT WITH RESPECT TO ANY BREACHES OF SECTION
5.21, FOR ALL PURPOSES OF THIS AGREEMENT, PURCHASER SHALL BE DEEMED TO HAVE

 

18

--------------------------------------------------------------------------------


 

WAIVED ANY ENVIRONMENTAL DEFECT WHICH PURCHASER FAILS TO ASSERT AS AN
ENVIRONMENTAL DEFECT BY AN ENVIRONMENTAL DEFECT NOTICE RECEIVED BY SELLER ON OR
BEFORE THE ENVIRONMENTAL CLAIM DATE. To be effective, each such notice shall set
forth (i) a description of the matter constituting the alleged Environmental
Defect, (ii) the Wells and associated Assets affected by the Environmental
Defect, (iii) the estimated liquidated Environmental Liabilities (based on the
Lowest Cost Response in the case of remediation) arising out of or attributable
to such Environmental Defect in question (the “Environmental Defect Amount”),
and (iv) supporting documents reasonably necessary for Seller to identify the
existence of the alleged Environmental Defect and the Environmental Defect
Amount. Seller shall have the right, but not the obligation, to cure any
Environmental Defect before Closing at the sole cost and expense of Seller. If
Seller disagrees with any of Purchaser’s assertions with respect to the
existence of an Environmental Defect or the Environmental Defect Amount,
Purchaser and Seller will attempt to resolve the dispute prior to Closing. If
the dispute cannot be resolved within ten (10) days of the first meeting of
Purchaser and Seller, either Party may submit the dispute to Carr and Associates
(the “Independent Expert”). The Independent Expert may elect to conduct the
dispute resolution proceeding by written submissions from Purchaser and Seller
with exhibits, including interrogatories, supplemented with appearances by
Purchaser and Seller, if necessary, as the Independent Expert may deem
necessary. After the Parties and Independent Expert have had the opportunity to
review all such submissions, the Independent Expert shall call for a final,
written offer of resolution from each Party. The Independent Expert shall render
its decision within fifteen (15) Business Days of receiving such offers by
selecting one or the other of the offers, or by crafting a decision that
represents a resolution between the two offers. The Independent Expert may not
award damages, interest or penalties to either Party with respect to any matter.
The decision of the Independent Expert shall be final and binding upon both
Parties, without right of appeal. Seller and Purchaser shall each bear its own
legal fees and other costs of presenting its case to the Independent Expert.
Each Party shall bear one-half of the costs and expenses of the Independent
Expert. The Parties shall adjust the Purchase Price to reflect the Environmental
Defect Amounts, as agreed by the Parties or as determined by the Independent
Expert, for all uncured Environmental Defects; provided, that notwithstanding
anything to the contrary, (a) in no event shall there be any adjustments to the
Purchase Price for any individual uncured Environmental Defect for which the
Environmental Defect Amount therefor does not exceed $25,000 (“Individual
Environmental Threshold”); and (b) in no event shall there be any adjustments to
the Purchase Price for any uncured Environmental Defect unless the aggregate
Environmental Defect Amount attributable to all such Environmental Defects,
taken together with the aggregate Title Defect Amounts attributable to all
uncured Title Defects, exceeds the Aggregate Defect Deductible, after which
point Purchaser shall be entitled to adjustments to the Purchase Price or other
remedies only with respect to uncured Title Defects and uncured Environmental
Defects where the aggregate Title Defect Amounts and Environmental Defect
Amounts attributable thereto are in excess of such Aggregate Defect Deductible.
To the extent the Independent Expert fails to determine any disputed
Environmental Defect Amounts prior to Closing, then, within ten (10) days after
the Independent Expert delivers written notice to Purchaser and Seller of his
award with respect to an Environmental Defect Amount, Seller shall pay to
Purchaser the amount, if any, so awarded by the Independent Expert to Purchaser
and Purchaser shall pay to Seller the amount, if any, so awarded by the
Independent Expert to Purchaser. Notwithstanding the foregoing, Seller may at
its sole discretion elect at any time prior

 

19

--------------------------------------------------------------------------------


 

to Closing to retain any Asset subject to an Environmental Defect and in such
event the Purchase Price shall be reduced by the Allocated Value of such Asset
and such Asset shall become an Excluded Asset.

 

Section 4.4.           Inspection Indemnity.

 

    PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY, RELEASE, PROTECT, SAVE AND
HOLD HARMLESS THE SELLER INDEMNIFIED PERSONS FROM AND AGAINST ANY AND ALL CLAIMS
ARISING OUT OF OR RELATING TO ANY DUE DILIGENCE ACTIVITY CONDUCTED BY PURCHASER
OR ITS AGENTS, WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT,
REGARDLESS OF FAULT, EXCEPTING ONLY (a) CLAIMS RESULTING FROM OR ATTRIBUTABLE TO
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A MEMBER OF THE SELLER INDEMNIFIED
PERSONS AND (b) CLAIMS THAT WERE (i) EXISTING PRIOR TO SUCH INSPECTIONS OR (ii)
DISCOVERED BY (BUT NOT CAUSED IN CONNECTION WITH) THE ACCESS OR INSPECTION OF
ANY PURCHASER INDEMNIFIED PERSON.  The indemnity obligation set forth in this
Section 4.4 shall survive the Closing or termination of this Agreement.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section 5.1.           Generally.

 

(a)           Any representation or warranty qualified “to the knowledge of
Seller” or “to Seller’s knowledge” or with any similar knowledge qualification
is limited to matters within the Actual Knowledge of the officers and employees
of Seller who have direct responsibility for the Assets and who have the titles
specified on Schedule 5.1.  “Actual Knowledge” for purposes of this Agreement
means information actually personally known by the individuals who have the
titles specified on Schedule 5.1. without any duty by such individuals to make
any investigation or inquiry.

 

(b)           Inclusion of a matter on a Schedule to a representation or
warranty which addresses matters possibly having a Material Adverse Effect shall
not be deemed an indication that such matter does, or may, have a Material
Adverse Effect. Likewise, the inclusion of a matter on a Schedule in relation to
a representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule. Matters may be disclosed on a Schedule or Exhibit to
this Agreement for purposes of information only.

 

(c)           Subject to the foregoing provisions of this Section 5.1, the
disclaimers and waivers contained in Section 11.9 and the other terms and
conditions of this Agreement, each Seller, severally and not jointly, represents
and warrants to Purchaser the matters set out in the remainder of this
Article 5.

 

20

--------------------------------------------------------------------------------


 

Section 5.2.           Existence and Qualification.

 

Seller is a limited partnership duly formed, validly existing and in good
standing as a limited partnership under the Laws of the State of Delaware and is
duly qualified to do business and, where required by Law, is in good standing as
a foreign limited partnership in each jurisdiction where the Assets are located.

 

Section 5.3.           Power.

 

Seller has the limited partnership power to enter into and perform this
Agreement and consummate the transactions contemplated by this Agreement and to
perform its obligations hereunder.

 

Section 5.4.           Authorization and Enforceability.

 

The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
and approved by all necessary limited partnership action on the part of Seller.
This Agreement has been duly executed and delivered by Seller (and all documents
required hereunder to be executed and delivered by Seller at Closing will be
duly executed and delivered by Seller) and this Agreement constitutes, and at
the Closing such documents will constitute, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).

 

Section 5.5.           No Conflicts.

 

Subject to compliance with the Preference Rights and Transfer Requirements set
forth in Schedule 5.13, the execution, delivery and performance of this
Agreement by Seller, and the transactions contemplated by this Agreement will
not (i) violate any provision of the certificate of limited partnership or
partnership agreement or other governing documents of Seller, (ii) result in the
breach or violation or constitute a default (with due notice or lapse of time or
both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Seller is a party or which affect the Assets, (iii) violate any judgment, order,
ruling, or decree applicable to Seller as a party in interest or which affect or
are binding on the Assets, (iv) violate any Laws applicable to Seller or any of
the Assets, except for (a) rights to consent by, required notices to, filings
with, approval or authorizations of, or other actions by any Governmental Body
where the same are not required prior to the assignment of the related Asset or
they are customarily obtained subsequent to the sale or conveyance thereof and
(b) any matters described in clauses  (iii) or (iv) above which would not have a
Material Adverse Effect.

 

Section 5.6.           Liability for Brokers’ Fees.

 

Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller or its Affiliates,
for brokerage fees, finder’s fees,

 

21

--------------------------------------------------------------------------------


 

agent’s commissions or other similar forms of compensation to any Person in
connection with the negotiation, execution, delivery or consummation of the
transactions contemplated under this Agreement or any agreement or transaction
contemplated hereby.

 

Section 5.7.           Litigation.

 

With respect to the Assets and Seller’s or any of its Affiliates’ ownership,
operation, development, maintenance, or use of any of the Assets, (i)  except as
set forth in Schedule 5.7(a), no proceeding, arbitration, action, suit, pending
settlement, or other legal proceeding of any kind or nature before or by any
Governmental Body (each, a “Proceeding,” and collectively “Proceedings”) to
which Seller or any of its Affiliates is a party and which relates to the Assets
is pending or, to Seller’s knowledge, threatened against Seller or any of its
Affiliates and (ii)  except as set forth in Schedule 5.7(b), to Seller’s
knowledge, no Proceeding or investigation to which Seller is not a party which
relates to the Assets is pending or threatened.

 

Section 5.8.           Taxes and Assessments.

 

There are not currently in effect any extensions or waivers of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Taxes related to the Assets.  There are no Proceedings against the Assets or
Seller by any Governmental Body in respect of Taxes.  There are no Tax liens on
any of the Assets except for liens for Taxes not yet due.  To Seller’s
knowledge, Seller has timely filed all tax returns required to be filed by it
with the appropriate Governmental Bodies, and all Taxes shown to be due on such
tax returns have been paid.  Seller has complied in all material respects with
all applicable Laws relating to the payment, withholding and deduction of Taxes
and has fully and timely withheld and paid over to the appropriate Governmental
Bodies all amounts required to be so withheld and paid over for all periods
under all applicable Laws. None of the Assets is an equity interest in any
entity, and none of the Assets is characterized as a partnership for U.S.
federal and applicable state income tax purposes.

 

Section 5.9.           Compliance with Laws.

 

Except as disclosed on Schedule 5.9, to Seller’s knowledge, the Assets are, and
the ownership, operation, development, maintenance, and use of any of the Assets
are, in material compliance with the provisions and requirements of all Laws of
all Governmental Bodies having jurisdiction with respect to the Assets, or the
ownership, operation, development, maintenance, or use of any of the Assets.
Notwithstanding the foregoing, Seller makes no representation or warranty,
express or implied, under this Section 5.9 relating to any Environmental
Liabilities or Environmental Law.

 

Section 5.10.        Contracts.

 

To Seller’s knowledge, (a) all Material Contracts are listed in Schedule 5.10, 
(b) the Material Contracts are valid and binding, in full force and effect and 
enforceable against the Parties thereto in accordance with their respective
terms, except that such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium and similar Laws affecting creditors’ rights generally
and the application of general principles of equity (regardless of whether that

 

22

--------------------------------------------------------------------------------


 

enforceability is considered in a proceeding at law or in equity),  (c) Seller
has performed all material obligations and is not in material breach or default
under any Material Contract and (d)  no event has occurred, which after notice
or lapse of time, or both, would constitute a material default by Seller, or any
other party to any Material Contract.  Such Seller has not received nor given
any unresolved written notice of termination or default with regards to any
Material Contract.  There are no Hedges to which Seller or the Assets is bound
that will be binding on Purchaser or the Assets after the Closing Date. 
“Material Contracts” means any Contract (other than any joint operating
agreement included within the Contracts): (i) that will be binding on Purchaser
or the Assets after Closing and could reasonably be expected to result in
aggregate payments by Seller of more than $100,000 during the current or any
subsequent year (based solely on the terms thereof and without regard to any
expected increase in volumes or revenues); (ii) that will be binding on
Purchaser or the Assets after Closing and could reasonably be expected to result
in aggregate revenues to Purchaser of more than $100,000 during the current or
any subsequent year (based solely on the terms thereof and without regard to any
expected increase in volumes or revenues); (iii) all Contracts to which Seller
or its interests in the Assets are bound that contain or constitute existing
area of mutual interest agreements and Contracts that include non-competition
restrictions or other similar restrictions on doing business that will be
binding on Purchaser or the  Assets after Closing; (iv) any Contracts with
Affiliates of Seller to which the Assets are subject or which will be binding on
Purchaser or the Assets after the Closing, (v) any Contracts to which Seller or
its interests in the Assets are bound for the purchase, sale or exchange of
Hydrocarbons produced from or attributable to the Properties to which the Assets
are subject or which will be binding on Purchaser or the Assets after the
Closing that Purchaser will not be entitled to terminate at will (without
penalty) on ninety (90) days’ notice or less.

 

Section 5.11.        Payments for Hydrocarbon Production.

 

Except as set forth on Schedule 5.11,

 

(a)           to the knowledge of Seller, all Royalty Amounts with respect to
the Assets that are due, have been paid, or if not paid, (i) are being contested
in good faith in the normal course of business under Proceedings described in
Schedule 5.7(a); or (ii) Seller is otherwise entitled to withhold payment while
resolving questions of title, obtaining division orders, or resolving other
matters in the ordinary course of business; and

 

(b)           Seller is not obligated under any contract or agreement for the
sale of gas from the Assets with respect to any of the Assets to gather,
deliver, process, or transport any gas without then or thereafter receiving full
payment therefor.

 

Section 5.12.        Governmental Authorizations.

 

To Seller’s knowledge, except as disclosed on Schedule 5.12, Seller has obtained
and is maintaining in full force and effect, and the Assets include, all
material federal, state and local governmental licenses, permits, franchises,
orders, exemptions, variances, waivers, authorizations, certificates, consents,
rights, privileges and applications therefor (the “Governmental Authorizations”)
that are presently necessary or required for the ownership and operation of the
Seller Operated Assets as currently owned and operated (excluding

 

23

--------------------------------------------------------------------------------


 

Governmental Authorizations required by Environmental Law). To Seller’s
knowledge, except as disclosed in Schedule 5.7(a), Schedule 5.7(b) or
Schedule 5.12, (i) Seller has operated the Seller Operated Assets in all
material respects in accordance with the conditions and provisions of such
Governmental Authorizations, and (ii) no written notices of material violation
have been received by Seller, and no Proceedings are pending or, to Seller’s
knowledge, threatened in writing that might result in any material modification,
revocation, termination or suspension of any such Governmental Authorizations or
which would require any material corrective or remediation action by Seller.

 

Section 5.13.        Preference Rights and Transfer Requirements.

 

To the knowledge of Seller, Schedule 5.13 sets forth all Preference Rights and
Transfer Requirements applicable to the Assets, including Preference Rights and
Transfer Requirements contained in easements, rights-of-way or equipment leases
included in the Assets. None of the other Assets, or any portion thereof, is
subject to any Preference Right or Transfer Requirement which may be applicable
to the transactions contemplated by this Agreement, except for Preference Rights
and Transfer Requirements as are set forth on Schedule 5.13.

 

Section 5.14.        Outstanding Capital Commitments.

 

As of the date hereof, there are no outstanding AFEs or other commitments to
make capital expenditures which are binding on the Assets and which Seller
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Effective Time in excess of $50,000 other than those shown
on Schedule 5.14.

 

Section 5.15.        Imbalances.

 

To Seller’s knowledge, Schedule 5.15 accurately sets forth all of Seller’s
Imbalances arising with respect to the Assets.

 

Section 5.16.        Condemnation; Regulatory Matters.

 

To Seller’s knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation or eminent domain.  Seller (a) is
not a “natural gas company” engaged in the transportation of natural gas in
interstate commerce under the Natural Gas Act of 1938, as amended, and has
operated, or provided services, using any of the Assets in a manner that
subjects it, any third party operator of the Assets or any future owner of the
Assets to the jurisdiction of, or regulation by, the Federal Energy Regulatory
Commission (i) as a natural gas company under the Natural Gas Act of 1938 (other
than pursuant to a certificate of limited jurisdiction as described below), or
(ii) as a common carrier pipeline under the Interstate Commerce Act, (b) does
not hold any general or limited jurisdiction certificate of public convenience
and necessity issued by the Federal Energy Regulatory Commission other than a
blanket sale for resale certificate issued by operation of applicable Law or a
blanket certificate issued to permit participation in capacity release
transactions, (c) is not a gas utility or common carrier subject to the
jurisdiction of any Governmental Body or (d) has not acquired any Assets through
the use or threatened use of eminent domain or condemnation.

 

24

--------------------------------------------------------------------------------


 

Section 5.17.        Bankruptcy.

 

There are no bankruptcy, reorganization, or receivership proceedings pending
against, or, to Seller’s knowledge, being contemplated by or threatened against
Seller or the Assets.

 

Section 5.18.        Expenses.

 

All expenses and costs attributable to the Assets accruing prior to the
Effective Time for which Seller shall have received an invoice at least 30 days
prior to Closing have been paid or will be paid by Seller prior to the Closing
Date.

 

Section 5.19.        Necessary Properties.

 

The Assets include all real property, personal property, contracts and
agreement, fixtures, improvements and other facilities that are reasonably
necessary for the operation and production of the Properties (collectively, the
“Necessary Properties”) as the Assets are operated and produced as of the
Effective Time. The Necessary Properties are in a state of repair so as to be
adequate for normal operations in accordance with good industry practice and are
adequate to materially comply with the requirements of all applicable Laws,
contracts and agreements.

 

Section 5.20.        Payouts.

 

Except as otherwise disclosed on Schedule 5.20, to Seller’s knowledge, Schedule
5.20 contains the true and correct payout status information for the Properties
that are in any way affected by a payout calculation, non-consent penalty,
carry, promote or other similar arrangement, burden or benefit.

 

Section 5.21.        Environmental

 

Except as set forth on Schedule 5.21, to Seller’s knowledge, (a) the Assets are
in material compliance with all applicable Environmental Laws, (b)     there has
been no material Release of Hazardous Materials on the Assets which requires
notification to any Governmental Authority or other Person or remediation under
applicable Environmental Laws and (c) Seller has made available to Purchaser
copies of all third party environmental audits, assessments and other similar
reports and studies in the Seller’s or any of its Affiliates’ possession
describing environmental conditions of the Assets.

 

Section 5.22.        Wells.

 

To Seller’s knowledge, each permanently abandoned Well on the Lands is plugged
in compliance with applicable Law and there is no Well that Seller is currently
obligated by applicable Law, Lease or contract to plug and abandon. Schedule
5.22 sets forth a list of all Wells, whether producing or non-producing, located
on the Land other than the Wells listed on Exhibit B-1 and Exhibit B-1. No Well
is now subject to penalties on and/or has exceeded its allowable production. 
Proceeds from the producing Wells are being received by Seller in a timely
manner and are not being held in suspense for any reason. To Seller’s knowledge,
all of the Wells have been drilled and completed within the boundaries of the
Lands or within the limits otherwise permitted by Contract, Leases and Laws.

 

25

--------------------------------------------------------------------------------


 

Section 5.23.        Foreign Person.

 

Seller is not a “foreign person” within the meaning of Section 1445 of the Code.

 

Section 5.24.        Insurance.

 

Schedule 5.24 sets forth all policies of insurance owned or held by or on behalf
of the Seller covering or insuring the Assets and Seller’s ownership and
operation thereof.

 

Section 5.25.        Liens.

 

Except for the Wells and Future Locations that are covered by Article 3, the
Assets are not encumbered by any mortgages, security interests, title retention
contracts or other liens other than Permitted Encumbrances.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller the following:

 

Section 6.1.           Existence and Qualification.

 

LRE is a limited partnership duly formed, validly existing and in good standing
under the Laws of the state of its formation; and LRE is duly qualified to do
business as a foreign limited partnership in every jurisdiction in which it is
required to qualify in order to conduct its business, except where the failure
to so qualify would not have a material adverse effect on LRE.  Opco is a
limited liability company duly formed, validly existing and in good standing
under the Laws of the state of its organization; and Opco is duly qualified to
do business as a foreign limited liability company in every jurisdiction in
which it is required to qualify in order to conduct its business, except where
the failure to so qualify would not have a material adverse effect on Opco; and
Opco is or will be as of Closing duly qualified to do business as a foreign
limited liability company in the respective jurisdictions where the Assets are
located.

 

Section 6.2.           Power.

 

Purchaser has the power to enter into and perform this Agreement and consummate
the transactions contemplated by this Agreement.

 

Section 6.3.           Authorization and Enforceability.

 

The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary partnership action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser (and all documents required
hereunder to be executed and delivered by Purchaser at Closing will be duly
executed and delivered by Purchaser) and this Agreement constitutes, and at the
Closing such documents will constitute, the valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their terms except
as such enforceability may be limited by applicable bankruptcy or other similar
Laws affecting the rights

 

26

--------------------------------------------------------------------------------


 

and remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

 

Section 6.4.           No Conflicts.

 

The execution, delivery and performance of this Agreement by Purchaser, and the
transactions contemplated by this Agreement will not (i) violate any provision
of the organizational documents of Purchaser, (ii) result in a default (with due
notice or lapse of time or both) or the creation of any lien or encumbrance or
give rise to any right of termination, cancellation or acceleration under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture,
license or agreement to which Purchaser is a party, (iii) violate any judgment,
order, ruling, or regulation applicable to Purchaser as a party in interest, or
(iv) violate any Law applicable to Purchaser or any of its assets, or
(v) require any filing with, notification of or consent, approval or
authorization of any Governmental Body or authority, except for (a) rights to
consent by, required notices to, filings with, approval or authorizations of, or
other actions by any Governmental Body where the same are not required prior to
the assignment of the related Asset and are customarily obtained subsequent to
the sale or conveyance thereof and (b) any matters which would not impair
materially Purchaser’s ability to perform its obligations under this Agreement.

 

Section 6.5.           Liability for Brokers’ Fees.

 

Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser or its
Affiliates, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation in connection with the negotiation, execution,
delivery or consummation of the transactions contemplated under this Agreement
or any agreement or transaction contemplated hereby.

 

Section 6.6.           Litigation.

 

There are no Proceedings pending, or to Purchaser’s knowledge, threatened in
writing before any Governmental Body against Purchaser or any Affiliate of
Purchaser which are reasonably likely to impair materially Purchaser’s ability
to perform its obligations under this Agreement.

 

Section 6.7.           Limitation and Independent Evaluation.

 

Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, or in the Conveyance or in any certificate
furnished or to be furnished to Purchaser pursuant to this Agreement, Purchaser
represents and acknowledges that (i) there are no representations or warranties,
express, statutory or implied, as to the Assets or prospects thereof, and
(ii) Purchaser has not relied upon any oral information provided by Seller.
Without limiting the generality of the foregoing, except for Section 5.21,
Purchaser represents and acknowledges that Seller has not made and will not make
any representation or warranty regarding any matter or circumstance relating to
Environmental Laws, Environmental Liabilities, the release of materials into the
environment or protection of human health, safety, natural resources or the
environment or any other environmental condition of the Assets. Purchaser
further represents and acknowledges that it is knowledgeable of the oil and gas
business and of

 

27

--------------------------------------------------------------------------------


 

the usual and customary practices of producers such as Seller, and that it has
retained and taken advice concerning the Assets and transactions herein from
advisors and consultants which are knowledgeable about the oil and gas business,
and that is aware of the risks inherent in the oil and gas business.  Purchaser
represents that it has relied solely on the representations, warranties and
covenants of Seller set forth herein and in the instruments delivered by Seller
on Closing, its own independent evaluation and due diligence investigation of
the Assets, and its own independent evaluation of the business, economic, legal,
tax, or other consequences of this transaction including its own estimate and
appraisal of the extent and value of the oil, natural gas, and other reserves
attributable to the Properties.

 

Section 6.8.           SEC Disclosure.

 

Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act and applicable state securities
Laws.

 

Section 6.9.           Bankruptcy.

 

There are no bankruptcy, reorganization or receivership proceedings pending
against, or, to the Actual knowledge of Purchaser, being contemplated by, or
threatened against Purchaser.

 

Section 6.10.        Qualification.

 

As of Closing, Purchaser will be qualified to own federal and state oil and gas
leases in all jurisdictions where the Assets are located, and the consummation
of the transactions contemplated in this Agreement will not cause Purchaser to
be disqualified as such an owner of such federal and state oil and gas leases or
operator. To the extent required by the applicable Law, as of the Closing,
Purchaser will have lease bonds, area-wide bonds or any other surety bonds as
may be required by, and in accordance with, such state or federal regulations
(or other requirements) governing the ownership and, where applicable, 
operation of the Assets.

 

Section 6.11.        Financing

 

Purchaser shall have at Closing sufficient cash, available lines of credit or
other sources of immediately available funds to enable it to pay the Purchase
Price to Seller at Closing.

 

ARTICLE VII
COVENANTS OF THE PARTIES

 

Section 7.1.           Access.

 

From the date of this Agreement until the Closing, Seller shall cooperate with
Purchaser and provide Purchaser and its representatives, consultants and
advisors, reasonable access to the Assets and access to the Records, but only to
the extent that Seller may do so without violating any obligations to any third
party and to the extent that Seller has authority to grant such access without
breaching any restriction legally binding on Seller. Purchaser shall conduct all
such inspections and other information gathering described above only
(i) (x) during regular business

 

28

--------------------------------------------------------------------------------


 

hours and (y) during any weekends and after hours requested by Purchaser that
can be reasonably accommodated by Seller, and (ii) in a manner which will not
unduly interfere with Seller’s operation of the Assets.

 

Section 7.2.           Government Reviews.

 

Seller and Purchaser shall in a timely manner (i) make all required filings, if
any, with and prepare applications to and conduct negotiations with, each
Governmental Body as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby and (ii) provide such information as each may reasonably request to make
such filings, prepare such applications and conduct such negotiations. Each
party shall cooperate with and use all commercially reasonable efforts to assist
the other with respect to such filings, applications and negotiations.

 

Section 7.3.           Notification of Breaches.

 

Until the Closing,

 

(a)           Purchaser (for purposes of this Agreement Purchaser’s knowledge
shall be limited to the actual knowledge of the Conflicts Committee of the Board
of Directors of LRE GP, LLC, acting by and through its members, attorneys,
independent engineers, and other representatives that are not employees of
Seller or any of its Affiliates) shall notify Seller promptly after Purchaser
obtains actual knowledge that any representation or warranty of Seller, as
applicable, contained in this Agreement is untrue in any material respect or
will be untrue in any material respect as of the Closing Date, or that any
covenant or agreement to be performed or observed by Seller prior to or on the
Closing Date has not been so performed or observed in any material respect.

 

(b)           Seller shall notify Purchaser promptly after Seller obtains actual
knowledge that any representation or warranty of Purchaser contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date, or that any covenant or agreement to be
performed or observed by Purchaser prior to or on the Closing Date has not been
so performed or observed in any material respect.

 

(c)           If any of Purchaser’s or Seller’s representations or warranties is
untrue or shall become untrue in any material respect between the date of
execution of this Agreement and the Closing Date, or if any of Purchaser’s or
Seller’s covenants or agreements to be performed or observed prior to or on the
Closing Date shall not have been so performed or observed in any material
respect, but if such breach of representation, warranty, covenant or agreement
shall (if curable) be cured by the Closing, then such breach shall be considered
not to have occurred for all purposes of this Agreement.

 

(d)           There shall be no breach of the covenants in this Section as a
result of a party’s failure to report a breach of any representation or warranty
or a failure to perform or observe any covenant or agreement of which it had
knowledge if the party subject to the breach or failure also had knowledge
thereof prior to Closing.

 

29

--------------------------------------------------------------------------------


 

Section 7.4.           Letters-in-Lieu; Assignments; Operatorship; Suspense
Funds.

 

(a)           Seller and Purchaser will execute on the Closing Date letters in
lieu of division and transfer orders relating to the Assets, on forms prepared
by Seller and reasonably satisfactory to Purchaser, to reflect the transaction
contemplated hereby.

 

(b)           Seller will prepare and execute, and Purchaser will execute, on
the Closing Date, all assignments necessary to convey to Purchaser all federal
and state Leases in the form as prescribed by the applicable Governmental Body
and otherwise acceptable to Purchaser and Seller.

 

(c)           Seller makes no representations or warranties to Purchaser as to
transferability or assignability of operatorship of any Seller Operated Assets.
Rights and obligations associated with operatorship of such Properties are
governed by operating and similar agreements covering the Properties and will be
determined in accordance with the terms of such agreements. However, Seller will
assist Purchaser in Purchaser’s efforts to succeed Seller or Seller’s Affiliate
as operator of any Wells and Units included in the Assets. Purchaser shall,
promptly following Closing, file all appropriate forms and declarations or bonds
with federal and state agencies relative to its assumption of operatorship. For
all Seller Operated Assets, Seller and Purchaser shall execute the appropriate
forms on the Closing Date and Seller shall thereafter promptly file said forms
with the applicable regulatory agency transferring operatorship of such assets
to Purchaser.

 

(d)           At Closing, Seller shall transfer to Purchaser the net proceeds
and receivables related to the Properties which are payable to third parties and
are held in suspense by Seller on the Closing Date because of lack of identity
or address of owners, title defects, changes of the ownership, or similar
reasons.  After the Closing Date, Purchaser shall make commercially reasonable
efforts to distribute all of the suspended funds to the parties lawfully
entitled thereto, but only to the extent of the funds transferred to Purchaser
pursuant to this Section 7.4.

 

Section 7.5.           Public Announcements.

 

Until the Closing, neither Seller nor Purchaser shall make any press release or
other public announcement regarding the existence of this Agreement, the
contents hereof or the transactions contemplated hereby without the prior
written consent of the others; provided, however, the foregoing shall not
restrict disclosures by Purchaser or Seller which are required by applicable
securities or other Laws or the applicable rules of any stock exchange having
jurisdiction over the disclosing Party or its Affiliates. At or after Closing,
the content of any press release or public announcement first announcing the
consummation of this transaction shall be subject to the prior review and
reasonable approval of Seller and Purchaser; provided, however, the foregoing
shall not restrict disclosures by Purchaser or Seller which are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing Party or its Affiliates.

 

30

--------------------------------------------------------------------------------


 

Section 7.6.           Operation of Business.

 

Except as set forth on Schedule 7.6, until the Closing, Seller (i) will operate
the Assets and the business thereof as a reasonably prudent operator and
consistent with past practices, (ii) will not, without the prior written consent
of Purchaser, which consent shall not be unreasonably withheld, commit to any
operation, or series of related operations thereon, reasonably anticipated to
require future capital expenditures by Purchaser as owner of the Assets in
excess of $100,000 for any one operation or $250,000 in the aggregate, or make
any capital expenditures in respect of the Assets in excess of $100,000 for any
one operation or $250,000 in the aggregate, or terminate, materially amend,
execute or extend any Material Contracts affecting the Assets, (iii) will
maintain insurance coverage on the Assets presently furnished by nonaffiliated
third parties in the amounts and of the types presently in force, (iv) will use
commercially reasonable efforts to maintain in full force and effect all, and
will not terminate, materially amend, extend or surrender any rights under any
Leases or Surface Contracts, (v) will maintain all, and will not terminate,
materially amend any permits or approvals issued by Governmental Bodies
affecting or related to the Assets, (vi) will not transfer, farmout, sell,
hypothecate, encumber or otherwise dispose of any Assets, except for sales and
dispositions of Hydrocarbon production in the ordinary course of business
consistent with past practices, (vii) will not enter into any settlement or
agreement with respect to Taxes with any Governmental Body, or make or change
any election with respect to Taxes, relating to the Assets or enter into any
settlement or agreement with respect to any Claims for which Purchaser will be
responsible or liable after Closing as Assumed Seller Obligations and
(viii) will not commit to do any of the foregoing. Purchaser’s approval of any
action restricted by this Section 7.6 shall be considered granted within ten
(10) days (unless a shorter time is reasonably required by the circumstances and
such shorter time is specified in Seller’s written notice) of Seller’s written
notice to Purchaser requesting such consent unless Purchaser notifies Seller to
the contrary in writing during that period. In the event of an emergency, Seller
may take such action as a prudent operator would take and shall notify Purchaser
of such action promptly thereafter.

 

Purchaser acknowledges that Seller may own an undivided interest in certain of
the Assets, and Purchaser agrees that the acts or omissions of the other working
interest owners who are not affiliated with Seller shall not constitute a
violation of the provisions of this Section 7.6 nor shall any action required by
a vote of working interest owners constitute such a violation so long as Seller
has voted its interest in a manner consistent with the provisions of this
Section 7.6.

 

Section 7.7.           Preference Rights and Transfer Requirements.

 

(a)           The transactions contemplated by this Agreement are expressly
subject to all validly existing and applicable Preference Rights and Transfer
Requirements. Within ten (10) Business Days after the date hereof, Seller shall
initiate all procedures which are reasonably required to comply with or obtain
the waiver of all Preference Rights and Transfer Requirements set forth in
Schedule 5.13 with respect to the transactions contemplated by this Agreement.
Seller shall use its commercially reasonable efforts to obtain all applicable
consents and to obtain waivers of applicable Preference Rights; provided,
however, Seller shall not be obligated to pay any consideration to (or incur any
cost or expense for the benefit of) the holder of any Preference Right or
Transfer Requirement in order to obtain the waiver thereof or compliance
therewith.

 

31

--------------------------------------------------------------------------------


 

(b)           If the holder of a Preference Right elects prior to Closing to
purchase the Asset subject to a Preference Right (a “Preference Property”) in
accordance with the terms of such Preference Right, and Seller receives written
notice of such election prior to the Closing, such Preference Property will be
eliminated from the Assets and the Purchase Price shall be reduced by the
Allocated Value of the Preference Property.

 

(c)           If

 

(i)                a third party brings any suit, action or other proceeding
prior to the Closing seeking to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated hereby in connection with a claim
to enforce a Preference Right;

 

(ii)               an Asset is subject to a Transfer Requirement that provides
that transfer of such Asset without compliance with such Transfer Requirement
will result in termination or other material impairment of any rights in
relation to such Asset or either Party will incur any material Liability, and
such Transfer Requirement is not waived, complied with or otherwise satisfied
prior to the Closing Date; or

 

(iii)              the holder of a Preference Right does not elect to purchase
such Preference Property or waive such Preference Right with respect to the
transactions contemplated by this Agreement prior to the Closing Date and the
time in which the Preference Right may be exercised has not expired;

 

then, unless otherwise agreed by Seller and Purchaser, the Asset or portion
thereof affected by such Preference Right or Transfer Requirement (a “Retained
Asset”) shall be held back from the Assets to be transferred and conveyed to
Purchaser at Closing and the Purchase Price to be paid at Closing shall be
reduced by the Allocated Value of such Retained Asset pursuant to
Section 7.7(b). Any Retained Asset so held back at the initial Closing will be
conveyed to Purchaser at a delayed Closing (which shall become the new Closing
Date with respect to such Retained Asset), within ten (10) days following the
date on which the suit, action or other proceeding, if any, referenced in
clause (i) above is settled or a judgment is rendered (and no longer subject to
appeal) permitting transfer of the Retained Asset to Purchaser pursuant to this
Agreement and Seller obtains, complies with, obtains a waiver of or notice of
election not to exercise or otherwise satisfies all remaining Preference Rights
and Transfer Requirements with respect to such Retained Asset as contemplated by
this Section 7.7(c) (or if multiple Assets are Retained Assets, on a date
mutually agreed to by the Parties in order to consolidate, to the extent
reasonably possible, the number of Closings). At the delayed Closing, Purchaser
shall pay Seller a purchase price equal to the amount by which the Purchase
Price was reduced on account of the holding back of such Retained Asset (as
adjusted pursuant to Section 2.2 through the new Closing Date therefor);
provided, however, if all such Preference Rights and Transfer Requirements with
respect to any Retained Asset so held back at the initial Closing are not
obtained, complied with, waived or otherwise satisfied as contemplated by this
Section within one hundred eighty (180) days after the initial Closing has
occurred with respect to any Asset, then such Retained Asset shall be eliminated
from the Assets and shall become an Excluded Asset, unless Seller and Purchaser
agree to proceed with a closing on such Retained Asset, in which case Purchaser
shall be deemed to have waived any objection (and shall be obligated to

 

32

--------------------------------------------------------------------------------


 

indemnify the Seller Indemnified Persons for all Claims) with respect to
non-compliance with such Preference Rights and Transfer Requirements with
respect to such Retained Asset(s).

 

(d)           Purchaser acknowledges that Seller desires to sell all of the
Assets to Purchaser and would not have entered into this Agreement but for
Purchaser’s agreement to purchase all of the Assets as herein provided.
Accordingly, it is expressly understood and agreed that Seller does not desire
to sell any Property affected by a Preference Right to Purchaser unless the sale
of all of the Assets is consummated by the Closing Date in accordance with the
terms of this Agreement. In furtherance of the foregoing, Seller’s obligation
hereunder to sell the Preference Properties to Purchaser is expressly
conditioned upon the consummation by the Closing Date of the sale of all of the
Assets (other than Retained Assets or other Assets excluded pursuant to the
express provisions of this Agreement) in accordance with the terms of this
Agreement, either by conveyance to Purchaser or conveyance pursuant to an
applicable Preference Right; provided that, nothing herein is intended or shall
operate to extend or apply any Preference Right to any portion of the Assets
which is not otherwise burdened thereby. Time is of the essence with respect to
the Parties’ agreement to consummate the sale of the Assets by the Closing Date
(or by the delayed Closing Date pursuant to Section 7.7(c)).

 

Section 7.8.           Tax Matters.

 

(a)           Subject to the provisions of Section 12.3, Seller shall be
responsible for all Taxes related to the Assets (other than ad valorem,
property, severance, Hydrocarbon production and similar Taxes based upon or
measured by the ownership or operation of the Assets or the production of
Hydrocarbons therefrom, which are addressed in Section 1.4) attributable to any
period of time at or prior to the Closing Date, and Purchaser shall be
responsible for all such Taxes related to the Assets attributable to any period
of time after the Closing Date. Notwithstanding the foregoing, Seller shall
handle payment to the appropriate Governmental Body of all Taxes with respect to
the Assets which are required to be paid prior to Closing (and shall file all
tax returns with respect to such Taxes). If requested by Purchaser, Seller will
assist Purchaser with preparation of all ad valorem and property tax returns for
periods ending on or before December 31, 2012 (including any extensions
requested). Seller shall deliver to Purchaser within thirty (30) days of filing
copies of all tax returns to be filed by Seller relating to the Assets and any
supporting documentation to be provided by Seller to Governmental Bodies for
Purchaser’s approval, which shall not be unreasonably withheld, excluding tax
returns related to income tax, franchise tax, or other similar Taxes. Purchaser
shall file all tax returns covering Taxes treated as Property Costs that are
required to be filed after the Closing Date unless covered above. With respect
to such tax returns covering a taxable period which includes the Effective Time,
Purchaser shall provide a copy of such tax return to Seller within 30 days prior
to filing for Seller’s approval, which shall not be unreasonably withheld.

 

(b)           Purchaser and Seller shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of any
tax returns and any audit, litigation or other Proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other Proceeding and making employees
reasonably available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Each of
Purchaser and Seller agrees (i) to retain

 

33

--------------------------------------------------------------------------------


 

all books and records with respect to Tax matters pertinent to the acquired
assets relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Purchaser or Seller, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any
Governmental Body, and (ii) to give the other Party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other Party so requests, each Party shall allow the other Party the
option of taking possession of such books and records prior to their disposal.
Purchaser and Seller further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Body or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed with respect to the transactions
contemplated hereunder.

 

(c)           Purchaser and Seller shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection of accommodating a 1031
exchange (as provided for under Section 1031 of the Code). Purchaser or Seller
reserves the right, at or prior to Closing, to assign its rights under this
Agreement with respect to all or a portion of the Purchase Price, and that
portion of the Assets associated therewith (“1031 Assets”), to a “Qualified
Intermediary” (as that term is defined in Section 1.1031(k)-1(g)(4)(v) of the
Treasury Regulations) to accomplish this transaction, in whole or in part, in a
manner that will comply with the requirements of a like-kind exchange
(“Like-Kind Exchange”) pursuant to Section 1031 of the Code. If Purchaser so
elects, Purchaser may assign its rights under this Agreement to the 1031 Assets
to the Qualified Intermediary. Seller hereby (i) consents to Purchaser’s
assignment of its rights in this Agreement with respect to the 1031 Assets, and
(ii) if such an assignment is made, agrees to transfer all or a portion of the
Assets into the qualified trust account at Closing as directed in writing by
Purchaser. Purchaser and Seller each acknowledge and agree that a whole or
partial assignment of this Agreement to a Qualified Intermediary shall not
release the other Party from any of its respective promises, liabilities and
obligations to the other Party or expand any promises, liabilities or
obligations of such Party under this Agreement. Neither Party represents to the
other that any particular tax treatment will be given to either Party as a
result of the Like-Kind Exchange. Neither Party shall be obligated to pay any
additional costs or incur any additional obligations in its sale of the Assets
if such costs are the result of the other Party’s Like-Kind Exchange, and each
Party shall defend, hold harmless and indemnify the other Party from and against
all Claims (including reasonable attorneys’ fees, court costs and related
expenses), if any, resulting from such a Like-Kind Exchange.

 

Section 7.9.           Further Assurances.

 

After the Closing, Seller and Purchaser and their Affiliates shall execute,
acknowledge and deliver all such further conveyances, transfer orders, division
orders, notices assumptions, releases and acquittances, and such other
instruments, and shall take such further actions as may be necessary or
appropriate to assure fully to Purchaser or Seller (including their successors
and assigns) as the case may be, that the transactions described in this
Agreement shall be completed and that all of the Properties intended to be
conveyed under the terms of this Agreement are so conveyed, including such
Properties that are improperly described herein or inadvertently omitted from
this Agreement and/or the Conveyance (including the Exhibits attached to each)
and to assure fully that (a) Purchaser has assumed the Assumed Seller
Obligations and other Claims and intended to be assumed by Purchaser pursuant to
this

 

34

--------------------------------------------------------------------------------


 

Agreement and (b) Seller has retained the Retained Obligations and other Claims
intended to be retained by Seller pursuant to this Agreement.

 

Section 7.10.        Asset Lien Releases.

 

On or prior to Closing, Seller shall, at is sole cost and expense, obtain and
deliver to Purchaser the Asset Lien Releases.  Seller shall deliver all notices
and take all other actions necessary to facilitate the execution and delivery of
the Asset Lien Releases and after Closing the release of all Liens on the Assets
securing any and all indebtedness for borrowed money of Seller or its
Affiliates.

 

ARTICLE VIII
CONDITIONS TO CLOSING

 

Section 8.1.           Conditions of Seller to Closing.

 

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction or waiver by
Seller on or prior to Closing of each of the following conditions:

 

(a)           Each of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects (other than
those representations and warranties of Purchaser that are qualified by
materiality, which shall be true and correct in all respects) as of the Closing
Date as though made on and as of the Closing Date, except to the extent that any
such representation or warranty is made as of a specified date, in which case
such representation or warranty shall have been true and correct in all material
respects (other than those representations and warranties of Purchaser that are
qualified by materiality, which shall be true and correct in all respects) as of
such specified date;

 

(b)           Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

 

(c)           No Proceeding by a third party (including any Governmental Body)
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement shall be pending before any
Governmental Body and no order, writ, injunction or decree shall have been
entered and be in effect by any court or any Governmental Body of competent
jurisdiction, and no statute, rule, regulation or other requirement shall have
been promulgated or enacted and be in effect, that on a temporary or permanent
basis restrains, enjoins or invalidates the transactions contemplated hereby;
provided, however, the Closing shall proceed notwithstanding any Proceedings
seeking to restrain, enjoin or otherwise prohibit consummation of the
transactions contemplated hereby brought by holders of Preference Rights seeking
to enforce such rights with respect to the Assets, and the Assets subject to
such Proceedings shall be treated in accordance with Section 7.7;

 

(d)           Purchaser shall have delivered (or be ready, willing and able to
immediately deliver) to Seller duly executed counterparts of the Conveyance and
all other documents and certificates to be delivered by Purchaser under
Section 9.3 and shall have performed (or be

 

35

--------------------------------------------------------------------------------


 

ready, willing and able to immediately perform) the other obligations required
to be performed by it under Section 9.3; and

 

(e)           The aggregate reduction in the Purchase Price resulting from Title
Defects, Environmental Defects (including reductions attributable to Assets
excluded pursuant to the last sentence of Section 4.3) and Retained Assets does
not exceed twenty percent (20%) of the unadjusted Purchase Price.

 

Section 8.2.           Conditions of Purchaser to Closing.

 

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction or waiver
by Purchaser on or prior to Closing of each of the following conditions:

 

(a)           Each of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects (other than
those representations and warranties of Seller that are qualified by materiality
or Material Adverse Effect, which shall be true and correct in all respects) as
of the Closing Date as though made on and as of the Closing Date, except to the
extent that any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall have been true and correct
in all material respects (other than those representations and warranties of
Seller that are qualified by materiality or Material Adverse Effect, which shall
be true and correct in all respects) as of such specified date;

 

(b)           Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

 

(c)           No Proceeding by a third party (including any Governmental Body)
seeking to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement shall be pending before any
Governmental Body and no order, writ, injunction or decree shall have been
entered and be in effect by any court or any Governmental Body of competent
jurisdiction, and no statute, rule, regulation or other requirement shall have
been promulgated or enacted and be in effect, that on a temporary or permanent
basis restrains, enjoins or invalidates the transactions contemplated hereby;
provided, however, the Closing shall proceed notwithstanding any Proceedings
seeking to restrain, enjoin or otherwise prohibit consummation of the
transactions contemplated hereby brought by holders of Preference Rights seeking
to enforce such rights with respect to the Assets, and the Assets subject to
such Proceedings shall be treated in accordance with Section 7.7;

 

(d)           Seller shall have delivered (or be ready, willing and able to
immediately deliver) to Purchaser duly executed counterparts of the Conveyance
and all other documents and certificates to be delivered by Seller under
Section 9.2; and

 

(e)           The aggregate reduction in the Purchase Price resulting from Title
Defects, Environmental Defects (including reductions attributable to Assets
excluded pursuant to the last sentence of Section 4.3) and Retained Assets does
not exceed twenty percent (20%) of the unadjusted Purchase Price; and

 

36

--------------------------------------------------------------------------------


 

ARTICLE IX
CLOSING

 

Section 9.1.           Time and Place of Closing.

 

(a)           Unless this Agreement shall have been terminated pursuant to
Article 10, and subject to the satisfaction or waiver of the conditions set
forth in Article 8 (other than conditions the fulfillment of which by their
nature is to occur at the completion of the transactions contemplated by this
Agreement (the “Closing”)), the Closing shall take place at 10:00 a.m., local
time, on June 1, 2012, at the offices of Seller, 1111 Bagby, Suite 4600,
Houston, Texas, 77002 unless another date, time or place is mutually agreed to
in writing by Purchaser and Seller.

 

(b)           The date on which the Closing occurs is herein referred to as the
“Closing Date.”

 

(c)           To avoid multiple state law conveyances of the Assets transferred
at Closing in accordance herewith, each Party entitled to receive such Assets
agrees that the Seller is instructed to, and Seller agrees to, convey legal
title to such assets, properties and interests directly to Opco in a single
state law conveyance.

 

Section 9.2.           Obligations of Seller at Closing.

 

At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser, or perform or cause
to be performed, the following:

 

(a)           the Conveyance, in sufficient duplicate originals to allow
recording in all appropriate jurisdictions and offices, duly executed by Seller;

 

(b)           letters-in-lieu of transfer orders covering the Assets, duly
executed by Seller;

 

(c)           a certificate duly executed by an authorized corporate officer of
Seller, dated as of Closing, certifying on behalf of Seller that the conditions
set forth in Section 8.2(a) and Section 8.2(b) have been fulfilled;

 

(d)           the change of operator forms referenced in Section 7.4(c) to be
executed by Seller and Purchaser and which shall be filed by Seller pursuant to
Section 7.4(c) after Closing;

 

(e)           a properly completed and duly executed certificate of Seller’s
non-foreign status that complies with the requirements of Code Section 1445 and
the Treasury Regulations promulgated thereunder;

 

(f)            originals of the Asset Lien Releases, fully executed and
notarized and in such number of original counterparts as reasonably requested by
Seller to record all such instruments in all applicable jurisdictions; and

 

(g)           such other agreements, instruments and documents which are
reasonably required or requested by any Party to be executed and delivered by
Seller to consummate the conveyance and transfer of the Assets and the other
transactions contemplated hereunder.

 

37

--------------------------------------------------------------------------------


 

Section 9.3.           Obligations of Purchaser at Closing.

 

At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller, or perform or caused
to be performed, the following:

 

(a)           a wire transfer in an amount equal to the Closing Payment, in
same-day funds;

 

(b)           the Conveyance, duly executed by Opco in such number of original
counterparts as Purchaser may reasonably request;

 

(c)           letters-in-lieu of transfer orders covering the Assets, duly
executed by Opco;

 

(d)           a certificate by an authorized corporate officer of Purchaser,
dated as of Closing, certifying on behalf of Purchaser that the conditions set
forth in Section 8.1(a) and Section 8.1(b) have been fulfilled;

 

(e)           the change of operator forms referenced in Section 7.4(c) to be
executed by Seller and Purchaser and which shall be filed by Seller pursuant to
Section 7.4(c) after Closing; and

 

(f)            such other agreements, instruments and documents which are
reasonably required or requested by any Party to be executed and delivered by
Purchaser to consummate the conveyance and transfer of the Assets and the other
transactions contemplated hereunder

 

Section 9.4.           Closing Adjustments.

 

(a)           Not later than two (2) Business Days prior to the Closing Date,
Seller shall prepare and deliver to Purchaser, based upon the best information
available to Seller, a preliminary settlement statement estimating the Adjusted
Purchase Price after giving effect to all adjustments listed in Section 2.2. The
estimate delivered in accordance with this Section 9.4(a) shall constitute the
dollar amount to be paid by Purchaser to Seller at the Closing (the “Closing
Payment”). Until one (1) Business Day before the Closing Date, Purchaser shall
have the opportunity to review and discuss the preliminary settlement statement
with Seller; provided, however, Seller shall not be required to make any change
thereto to which Seller does not agree.

 

(b)           As soon as reasonably practicable after the Closing but not later
than ninety (90) days following the Closing Date, Seller shall prepare and
deliver to Purchaser a statement setting forth the final calculation of the
Adjusted Purchase Price and showing the calculation of each adjustment, based,
to the extent possible, on actual credits, charges, receipts and other items
before and after the Effective Time and taking into account all adjustments
provided for in this Agreement (the “Final Purchase Price”). Seller shall, at
Purchaser’s request, supply reasonable documentation available to support any
credit, charge, receipt or other item. Seller shall afford Purchaser and its
representatives the opportunity to review such statement and the supporting
schedules, analyses, workpapers, and other underlying records or documentation
as are reasonably necessary and appropriate in Purchaser’s review of such
statement. Each Party shall cooperate fully and promptly with the other and
their respective representatives in such examination with respect to all
reasonable requests related thereto. As soon as reasonably practicable but not
later than the 30th day following receipt of Seller’s statement hereunder,

 

38

--------------------------------------------------------------------------------


 

Purchaser shall deliver to Seller a written report containing any changes that
Purchaser proposes be made to such statement. Seller and Purchaser shall
undertake to agree on the final statement of the Final Purchase Price no later
than one hundred fifty (150) days after the Closing Date (the “Final Settlement
Date”). In the event that Seller and Purchaser cannot reach agreement by the
Final Settlement Date, either Party may refer the remaining matters in dispute
to a nationally recognized independent accounting firm as may be mutually
accepted by Purchaser and Seller, for review and final determination (the
“Agreed Accounting Firm”).  Each Party shall summarize its position with regard
to the remaining matters in dispute in a written document of twenty-five pages
or less and submit such summaries to the Agreed Accounting Firm, together with
any other documentation such Party may desire to submit. Within fifteen (15)
Business Days after receiving the Parties’ respective submissions, the Agreed
Accounting Firm shall render in writing a decision choosing either Seller’s
position or Purchaser’s position or a position in between those (but in no event
higher or lower than the amounts proposed in the post-Closing statements
exchanged between the Parties, as described earlier in this subsection) based on
the materials described above.  The Agreed Accounting Firm may not award damages
or penalties to either Party.  Any decision rendered by the Agreed Accounting
Firm pursuant hereto shall be final, conclusive and binding on Seller and
Purchaser and will be enforceable against any of the Parties in any court of
competent jurisdiction. The fees of the Agreed Accounting Firm shall be borne
and paid one-half by Sellers and one-half by Purchaser.  Seller and Purchaser
shall each bear its own legal fees and other costs of presenting its case. 
Within ten (10) Business Days after the date on which the Parties or the Agreed
Accounting Firm, as applicable, finally determines the disputed matters,
(x) Purchaser shall pay to Seller the amount by which the Final Purchase Price
exceeds the Closing Payment or (y) Seller shall pay to Purchaser the amount by
which the Closing Payment exceeds the Final Purchase Price, as applicable.

 

(c)           All payments made or to be made hereunder to Seller shall be by
electronic transfer of immediately available funds to the account as may be
specified by Seller in writing. All payments made or to be made hereunder to
Purchaser shall be by electronic transfer of immediately available funds to a
bank and account specified by Purchaser in writing to Seller.

 

ARTICLE X
TERMINATION

 

Section 10.1.        Termination.

 

This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:

 

(a)           by mutual written consent of Seller and Purchaser;

 

(b)           by either Seller or Purchaser, if there shall be any Law that
makes consummation of the transactions contemplated hereby illegal or otherwise
prohibited or a Governmental Body shall have issued an order, decree, or ruling
or taken any other action permanently restraining, enjoining, or otherwise
prohibiting the consummation of the transactions contemplated hereby, and such
order, decree, ruling, or other action shall have become final and non
appealable;

 

39

--------------------------------------------------------------------------------


 

(c)           by Seller, if (i) any of the representations and warranties of
Purchaser contained in this Agreement shall not be true and correct in all
material respects (provided that any such representation or warranty that is
already qualified by a materiality standard or a material adverse effect
qualification shall not be further qualified); or (ii) Purchaser shall have
failed to fulfill in any material respect any of its obligations under this
Agreement; or

 

(d)           by Purchaser, if (i) any of the representations and warranties of
Seller contained in this Agreement shall not be true and correct in all material
respects (provided that any such representation or warranty that is already
qualified by a materiality or Material Adverse Effect qualification shall not be
further qualified); or (ii) Seller shall have failed to fulfill in any material
respect any of its obligations under this Agreement.

 

Section 10.2.        Effect of Termination.

 

If this Agreement is terminated pursuant to Section 10.1, this Agreement shall
become void and of no further force or effect and the parties shall have no
liability or obligation hereunder (except for the provisions of Section 4.4,
Section 5.6, Section 6.5, Section 7.5, and Section 11.9 of this Agreement and
this Article 10, the Section entitled “Definitions,” and Article 12 (other than
Section 12.3, Section 12.5 or Section 12.6), all of which shall continue in full
force and effect). Notwithstanding the foregoing, nothing contained in this
Section 10.2 shall relieve any party from liability for Claims resulting from
its breach of this Agreement.  If Seller terminates this Agreement (i) because
Purchaser has failed to comply with any provision of Sections 8.1(a), 8.1(b) or
8.1(d) or (ii) as the result of any default or breach by Purchaser of
Purchaser’s obligations hereunder, then Seller’s sole and exclusive remedy
against Purchaser for any such failure, default or breach shall be to recover
from Purchaser any and all documented out-of-pocket third party attorneys,
consultants, accountants, broker or advisors fees, costs and expenses incurred
by Seller in connection with the negotiation, execution and performance of this
Agreement.  Purchaser shall promptly pay any such amounts owed to Seller under
this Section 10.2 within thirty (30) days written request from Seller. If
Purchaser terminates this Agreement (i) because Seller has failed to comply with
any provision of Sections 8.2(a), 8.2(b) or 8.2(d); or (ii) as the result of any
default or breach by Seller of Seller’s obligations hereunder, then Purchaser’s
sole and exclusive remedy against Seller for any such failure, default or breach
shall be to recover from Seller any and all documented out-of-pocket third party
attorneys, consultants, accountants, broker or advisors fees, costs and expenses
incurred by Purchaser in connection with the negotiation, execution and
performance of this Agreement.  Seller shall promptly pay any such amounts owed
to Purchaser under this Section 10.2(c) within thirty (30) days written request
from Purchaser.

 

40

--------------------------------------------------------------------------------


 

ARTICLE XI
POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND WAIVERS

 

Section 11.1.        Receipts.

 

Except as otherwise provided in this Agreement, any Hydrocarbons produced from
or attributable to the Assets (and all products and proceeds attributable
thereto) and any other income, proceeds, receipts and credits attributable to
the Assets which are not reflected in the adjustments to the Purchase Price
following the final adjustment pursuant to Section 9.4(b) shall be treated as
follows: (a) all Hydrocarbons produced from or attributable to the Assets (and
all products and proceeds attributable thereto) and all other income, proceeds,
receipts and credits earned with respect to the Assets to which Purchaser is
entitled under Section 1.4 shall be the sole property and entitlement of
Purchaser, and, to the extent received by Seller, Seller shall fully disclose,
account for and remit the same promptly to Purchaser, and (b) all Hydrocarbons
produced from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Seller is entitled under Section 1.4
shall be the sole property and entitlement of Seller and, to the extent received
by Purchaser, Purchaser shall fully disclose, account for and remit the same
promptly to Seller.

 

Section 11.2.        Expenses.

 

Except as otherwise provided in this Agreement, any Property Costs which are not
reflected in the adjustments to the Purchase Price following the final
adjustment pursuant to Section 9.4(b) shall be treated as follows: (a) all
Property Costs for which Seller is responsible under Section 1.4 shall be the
sole obligation of Seller and Seller shall promptly pay, or if paid by
Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless from and
against same; and (b) all Property Costs for which Purchaser is responsible
under Section 1.4 shall be the sole obligation of Purchaser, and Purchaser shall
promptly pay, or if paid by Seller, promptly reimburse Seller for and hold
Seller harmless from and against same. Seller is entitled to resolve all joint
interest audits and other audits of Property Costs covering periods for which
Seller is wholly responsible and Purchaser is entitled to resolve all joint
interest audits and other audits of Property Costs covering periods for which
Purchaser is in whole or in part responsible; provided that Purchaser shall not
agree to any adjustments to previously assessed costs for which Seller is liable
without the prior written consent of Seller, such consent not to be unreasonably
withheld. Purchaser shall provide Seller with a copy of all applicable audit
reports and written audit agreements received by Purchaser and relating to
periods for which Seller is partially responsible.

 

Section 11.3.        Assumed Seller Obligations.

 

Subject to Section 11.5, on the Closing Date, Purchaser shall assume and hereby
agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) (a) all of the obligations and liabilities of
Seller, known or unknown, with respect to the Assets, accruing or occurring on
or after the Effective Time, (b) all of the following obligations and
liabilities, of Seller, known or unknown, with respect to the Assets whether
accruing or occurring

 

41

--------------------------------------------------------------------------------


 

prior to, on or after the Effective Time: (i) to furnish makeup gas according to
the terms of applicable gas sales, gathering or transportation contracts, and to
satisfy all other gas balancing obligations, if any, (ii)  to properly plug and
abandon any and all wells, including inactive wells or temporarily abandoned
wells, drilled on the Properties, as required by Law, (iii) to replug any well,
wellbore, or previously plugged well on the Properties, as required by Law,
(iv) to dismantle, salvage and remove any equipment, structures, materials,
flowlines, and property of whatever kind related to or associated with
operations and activities conducted on the Properties, (v) to clean up, restore
and/or remediate the premises covered by or related to the Assets in accordance
with applicable agreements and Laws, (vi) to remediate, satisfy and resolve all
matters, events and conditions relating to, arising out of or incident to
violation of Environmental Laws, Environmental Liabilities or the Release of
Hazardous Materials in each case to the extent located on, in or under the
premises covered by the Properties, including, without limitation, rights to
contribution under CERCLA, REGARDLESS OF FAULT and (vii) to properly pay all
suspended funds included in the Assets and transferred to Purchaser pursuant to 
Section 7.4, and (c) the Retained Obligations for which no Claim Notice is
submitted to Seller by Purchaser prior to the end of the one (1) year period
following the initial Closing (all of said obligations and liabilities
collectively, the  “Assumed Seller Obligations”); provided, however, the
“Assumed Seller Obligations” shall not include (A) any Excluded Obligations or
(B) any Claims insofar and only insofar as (1) Seller is obligated to indemnify,
defend or hold harmless any Seller Indemnitee pursuant to Section 11.4 for such
Claim and (2) Purchaser delivers to Seller a Claim Notice for such Claim prior
to the expiration of the applicable survival period for such obligation of
Seller.

 

Section 11.4.        Survival and Limitations.

 

(a)           The representations and warranties contained in Section 5.2,
Section 5.3, Section 5.4, Section 5.5, Section 5.6, Section 5.8, Section 5.23,
Section 6.1, Section 6.2, Section 6.3, Section 6.4 and Section 6.5
(collectively, the “Fundamental Representations”) shall survive the Closing
indefinitely. All other representations and warranties of Seller and Purchaser
contained herein shall terminate one (1) year after the initial Closing.  Upon
the termination of a representation or warranty in accordance with the
foregoing, such representation or warranty shall have no further force or effect
for any purpose under this Agreement except as provided in Section 11.4(b). The
covenants and other agreements of Seller and Purchaser set forth in this
Agreement shall survive the Closing indefinitely. Any Claim arising out of
fraud, fraudulent inducement or the willful misconduct of a Party in connection
with the marketing, negotiation or inducement to enter into this Agreement or
the consummation of the transactions contemplated hereunder shall terminate one
(1) year after the initial Closing Date.

 

(b)           No Party hereto shall have any indemnification obligation pursuant
to this Article 11 or otherwise in respect of any representation, warranty,
covenant or agreement unless it shall have received from the Party seeking
indemnification a written notice (a “Claim Notice”) of the existence of the
Claim for or in respect of which indemnification in respect of such
representation, warranty, covenant or agreement is being sought on or before the
expiration of the applicable survival period, if any, set forth in
Section 11.4(a) for such Claim. If an Indemnified Party delivers a Claim Notice
to an Indemnifying Party before the expiration of the applicable survival
period, if any,  set forth in Section 11.4(a) for such Claim, then the
applicable representation, warranty, covenant or agreement shall survive until,
but only for

 

42

--------------------------------------------------------------------------------


 

purposes of, the resolution of the matter covered by such Claim Notice. A Claim
Notice shall set forth with reasonable specificity (i) the basis for such Claim
under this Agreement, and the facts that otherwise form the basis of such Claim
and (ii) to the extent reasonably estimable, an estimate of the amount of such
Claim (which estimate shall not be conclusive of the final amount of such Claim)
and an explanation of the calculation of such estimate; provided, however, the
failure of such Claim Notice to completely describe such Claims or facts shall
in no way reduce or limit the rights or obligations of any Party hereunder with
respect to such Claim or facts.

 

(c)                                  Neither Seller nor Purchaser shall have any
liability for any indemnification under this Agreement, nor any liability for
breach of any representations, warranties, or covenant under this Agreement,
until and unless (i) the amount of the liability for any individual Claim or
series of Claims arising out of the same or similar set of facts, for which a
Claim Notice is delivered by Purchaser or Seller, as applicable, exceeds $25,000
(“Individual Indemnity Threshold”), and (ii) the aggregate amount of the
liabilities for all Claims for which Claim Notices are delivered by Purchaser or
Seller, as applicable, exceeds one percent (1%) of the Purchase Price, and then
only to the extent such damages exceed one percent (1%) of the Purchase Price
(the “Aggregate Indemnity Deductible”); provided that, such deductible shall not
be applicable to any Claims arising out of or related to any Fundamental
Representations, Royalty Amounts, Property Costs, Imbalances or Taxes for which
the Purchase Price was not previously reduced pursuant to Section 2.2. In no
event shall Seller be obligated to indemnify Purchaser with respect to all
breaches of representations, warranty or covenants of Seller for an aggregate
amount in excess of twenty percent (20%) of the Purchase Price; provided that,
Seller’s obligation under Section 11.5 to indemnify relating to Fundamental
Representations, the covenant set forth in Section 7.6(vi) and Seller’s
indemnity obligations under Sections 11.5(c) and (e) shall not be subject to the
limitations contained in this Section 11.4(c).

 

(d)                                 For purposes of this Article 11 only, the
“material”, “materiality”, “all material respects” or “Material Adverse Effect”
or similar qualifiers contained in the representations and warranties in Article
5 and Article 6 shall be considered for indemnity purposes, and such qualifiers
shall be deemed to have been met if any such Claim, or series of Claims arising
out of the same or similar set of facts, for which the Claim Notice is delivered
by Purchaser or Seller, as applicable, exceeds the Individual Indemnity
Deductible. The calculation of the amount of Claims for breach (but not the
determination of the occurrence of such breach) of any representation or
warranty of any Party hereto shall be determined without giving effect to any
qualifiers as to materiality, Material Adverse Effect or material adverse effect
set forth in any such representations or warranties.

 

Section 11.5.                         Indemnification by Seller.

 

Subject to the terms, conditions, and limitations of this Article 11 and Section
12.19, from and after the Closing, each Seller shall severally, but not jointly,
indemnify, defend and hold harmless Purchaser and its directors, officers,
employees, stockholders, members, agents, consultants, advisors and other
representatives (including legal counsel, accountants and financial advisors)
and Affiliates and the successors and permitted assigns of this Agreement
(collectively, the “Purchaser Indemnified Persons”) from and against any and all
Claims asserted against, resulting from, imposed upon, or incurred or suffered
by any Purchaser Indemnified Person to the extent resulting from, arising out of
or relating to:

 

43

--------------------------------------------------------------------------------


 

(a)                                  any breach of any representation or
warranty of such Seller contained in this Agreement or in any certificate
furnished by or on behalf of such Seller in connection with this Agreement;

 

(b)                                 any breach or nonfulfillment of or failure
to perform any covenant or agreement of such Seller contained in this Agreement
or in any certificate furnished by or on behalf of such Seller in connection
with this Agreement;

 

(c)                                  Claims arising out of fraud, fraudulent
inducement or the willful misconduct of such Seller in connection with the
marketing, negotiation or inducement to enter into this Agreement or the
consummation of the transactions contemplated hereunder for which a Claim Notice
is submitted to such Seller by Purchaser prior to the end of the one (1) year
period following the initial Closing.

 

(d)                                 the following Claims (collectively, the
“Retained Obligations”) for which a Claim Notice is submitted to such Seller by
Purchaser prior to the end of the one (1) year period following the applicable
Closing Date :

 

(i)                         Claims related to or arising out of the ownership or
use of the Assets accruing or occurring prior to the Effective Time (but
excluding in all cases any and all Claims that are described in Section
11.3(b));

 

(ii)                      Claims for Property Costs for which any Seller is
responsible under Section 1.4; or

 

(iii)                   Claims related to or arising out of the death or
physical injury to any Person to the extent attributable to periods prior to the
Effective Time.

 

(e)                                  the following Claims (collectively, the
“Excluded Obligations”):

 

(i)                         all Claims related to or arising out of the
compensation or reimbursement of Seller’s employees for work performed with
respect to the Assets to the extent attributable to periods prior to the
Effective Time;

 

(ii)                      all Claims related to or arising out of the
Proceedings or other matters described in Schedule 5.7(a) or Schedule 5.7(b);

 

(iii)                   Environmental Liabilities associated solely with the
disposal or transportation, in violation of any Environmental Law, of any
Hazardous Substances from the Assets to any location not located on or under the
Lands or lands pooled, communitized or unitized therewith to the extent
attributable to periods prior to the Effective Time;

 

(iv)                  all Claims for any income Tax, franchise Tax or
partnership Tax liability of any Seller Indemnified Party to the extent related
to the ownership, use or operation of the Assets or the transactions
contemplated hereunder;

 

44

--------------------------------------------------------------------------------


 

(v)                     all Claims related to or arising out of any fines,
penalties and sanctions asserted, imposed or levied by any Governmental Body
resulting from any criminal investigation or proceedings arising out of or
related to any Seller’s ownership, use, maintenance or operation of the Assets;

 

(vi)                  all Claims for property damage or personal injury or death
(a) that arise from or are attributable to the (i) the ownership, operation or
development of the Assets and (ii) the period of time from and after the
Effective Time up to the date of this Agreement, and (b) for which any Seller
receives insurance proceeds with respect to such Liabilities, but only to the
extent of the amount of such insurance proceeds so received; or

 

(vii)               all Claims related to or arising out of the ownership, use
or operation of the Excluded Assets.

 

Section 11.6.                         Indemnification by Purchaser.

 

Subject to the terms, conditions and limitations of this Article 11 and Section
12.19, from and after the Closing, subject to the terms and conditions of this
Article 11, Purchaser shall indemnify, defend and hold harmless Seller and its
directors, officers, employees, agents, consultants, stockholders, advisors and
other representatives (including legal counsel, accountants and financial
advisors), and Seller’s successors, permitted assigns of this Agreement and
Affiliates (collectively, the “Seller Indemnified Persons”) from and against any
and all Claims, asserted against, resulting from, imposed upon, or incurred or
suffered by any Seller Indemnified Person, directly or indirectly, to the extent
resulting from, arising out of, or relating to:

 

(a)                                  any breach of any representation or
warranty of Purchaser contained in this Agreement or in any certificate
furnished by or on behalf of Purchaser to Seller in connection with this
Agreement;

 

(b)                                 any breach or nonfulfillment of or failure
to perform any covenant or agreement of Purchaser contained in this Agreement or
any certificate furnished by or on behalf of Purchaser to Seller in connection
with this Agreement;

 

(c)                                  Claims arising out of fraud, fraudulent
inducement or the willful misconduct of Purchaser in connection with the
marketing, negotiation or inducement to enter into this Agreement or the
consummation of the transactions contemplated hereunder for which a Claim Notice
is submitted to Seller by Purchaser prior to the end of the one (1) year period
following the initial Closing; and

 

(d)                                 the Assumed Seller Obligations REGARDLESS OF
FAULT.

 

Section 11.7.                         Indemnification Proceedings.

 

(a)                                  In the event that any claim or demand for
which Seller or Purchaser (such Person, an “Indemnifying Party”) may be liable
to a Purchaser Indemnified Person under Section 11.5 or to a Seller Indemnified
Person under Section 11.6 (an “Indemnified Party”) is asserted against or

 

45

--------------------------------------------------------------------------------


 

sought to be collected from an Indemnified Party by a third party (a “Third
Party Claim,”) the Indemnified Party shall with reasonable promptness notify the
Indemnifying Party of such Third Party Claim by delivery of a Claim Notice,
provided that the failure or delay to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations under this Article 11, except
(and solely) to the extent that the Indemnifying Party demonstrates that its
defense of such Third Party Claim is actually and materially prejudiced thereby.
The Indemnifying Party shall have thirty (30) days from receipt of the Claim
Notice from the Indemnified Party (in this Section 11.7, the “Notice Period”) to
notify the Indemnified Party whether or not the Indemnifying Party desires, at
the Indemnifying Party’s sole cost and expense, to defend the Indemnified Party
against such claim or demand; provided, that the Indemnified Party is hereby
authorized prior to and during the Notice Period, and at the cost and expense of
the Indemnifying Party, to file any motion, answer or other pleading that it
shall reasonably deem necessary to protect its interests or those of the
Indemnifying Party. The Indemnifying Party shall have the right to assume the
defense of such Third Party Claim only if and for so long as the Indemnifying
Party (i) notifies the Indemnified Party during the Notice Period that the
Indemnifying Party is assuming the defense of such Third Party Claim, (ii) uses
counsel of its own choosing that is reasonably satisfactory to the Indemnified
Party, and (iii) conducts the defense of such Third Party Claim in an active and
diligent manner. If the Indemnifying Party is entitled to, and does, assume the
defense of any such Third Party Claim, the Indemnified Party shall have the
right to employ separate counsel at its own expense and to participate in the
defense thereof; provided, however, that notwithstanding the foregoing, the
Indemnifying Party shall pay the reasonable attorneys’ fees of the Indemnified
Party if the Indemnified Party’s counsel shall have advised the Indemnified
Party that there is a conflict of interest that could make it inappropriate
under applicable standards of professional conduct to have common counsel for
the Indemnifying Party and the Indemnified Party (provided that the Indemnifying
Party shall not be responsible for paying for more than one separate firm of
attorneys and one local counsel to represent all of the Indemnified Parties
subject to such Third Party Claim). If the Indemnifying Party elects (and is
entitled) to assume the defense of such Third Party Claim, (i) no compromise or
settlement thereof or consent to any admission or the entry of any judgment with
respect to such Third Party Claim may be effected by the Indemnifying Party
without the Indemnified Party’s written consent (which shall not be unreasonably
withheld, conditioned or delayed) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party (and no injunctive or
other equitable relief is imposed upon the Indemnified Party) and there is an
unconditional provision whereby each plaintiff or claimant in such Third Party
Claim releases the Indemnified Party from all Claims with respect thereto and
(ii) the Indemnified Party shall have no liability, or limitation of any right
or benefit of, with respect to any compromise or settlement thereof effected
without its written consent (which shall not be unreasonably withheld). If the
Indemnifying Party elects not to assume the defense of such Third Party Claim
(or fails to give notice to the Indemnified Party during the Notice Period or
otherwise is not entitled to assume such defense), the Indemnified Party shall
be entitled to assume the defense of such Third Party Claim with counsel of its
own choice, at the expense and for the account of the Indemnifying Party;
provided, however, that the Indemnified Party shall make no settlement,
compromise, admission, or acknowledgment that would give rise to Claims on the
part of any Indemnifying Party without the prior written consent of such
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, the
Indemnifying Party shall not be entitled to control (but shall be entitled to
participate at its own expense in the defense of), and the Indemnified Party,
shall be entitled to have sole control over, the defense or settlement,
compromise, admission, or acknowledgment of any Third Party Claim (i) at the
reasonable expense of the Indemnifying Party, as to which the Indemnifying Party
fails to assume the defense during the Notice Period after the Indemnified Party
gives notice thereof to the Indemnifying Party or (ii) at the reasonable expense
of the Indemnifying Party, to the extent the Third Party Claim seeks an order,
injunction, or other equitable relief against the Indemnified Party which, if
successful, could materially adversely affect the business, condition (financial
or other), capitalization, assets, liabilities, results of operations or
prospects of the Indemnified Party. The Indemnified Party shall make no
settlement, compromise, admission, or acknowledgment that would give rise to
liability on the part of, or limitation of any right or benefit of, the
Indemnifying Party without the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld, conditioned or delayed).

 

(c)                                  In any case in which an Indemnified Party
seeks indemnification hereunder and no Third Party Claim is involved, the
Indemnified Party shall deliver a Claim Notice to the Indemnifying Party within
a reasonably prompt period of time after an officer of such Indemnified Party or
its Affiliates has obtained Actual Knowledge of the Claim giving rise to
indemnification hereunder. The failure or delay to so notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations under this
Article 11 except to the extent such failure results in insufficient time being
available to permit the Indemnifying Party to effectively mitigate the resulting
Claims or otherwise prejudices the Indemnifying Party.

 

(d)                                 If a Party has knowledge before Closing with
respect to the inaccuracy, breach or noncompliance of any representation,
warranty, covenant, or agreement contained in this Agreement, such Party shall
be deemed to have waived such inaccuracy, breach or noncompliance if such
inaccuracy, breach or non-compliance is not asserted prior to or at Closing and
in no event shall such Party have the right to indemnification under this
Article 11 relating to such inaccuracy, breach or noncompliance.

 

(e)                                  The Parties shall treat, for tax purposes,
any amounts paid under this Article 11 as an adjustment to the Adjusted Purchase
Price.  Notwithstanding anything herein to the contrary, the indemnity
obligations and adjustments to the Purchaser Price set forth herein shall be
determined without duplication.

 

Section 11.8.                         Release.

 

SUBJECT TO SELLER’S OBLIGATIONS UNDER SECTION 11.5, IF CLOSING OCCURS, AS OF THE
CLOSING DATE, PURCHASER HEREBY RELEASES, REMISES AND FOREVER DISCHARGES THE
SELLER INDEMNIFIED PERSONS FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, WHETHER
NOW EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR OTHERWISE, WHICH PURCHASER
MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST THE SELLER INDEMNIFIED PERSONS,
RELATING DIRECTLY OR INDIRECTLY TO THE ASSUMED SELLER OBLIGATIONS.

 

47

--------------------------------------------------------------------------------


 

Section 11.9.                         Disclaimers.

 

(a)                                  EXCEPT AS AND TO THE EXTENT EXPRESSLY SET
FORTH IN ARTICLE 5 OF THIS AGREEMENT, OR IN THE CERTIFICATE OF SELLER TO BE
DELIVERED PURSUANT TO SECTION 9.2(c), IN THE CONVEYANCE OR OTHER INSTRUMENTS AND
AGREEMENTS TO BE DELIVERED HEREUNDER, (I) SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED AS TO THE ASSETS, AND (II) SELLER
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR
ANY OF ITS AFFILIATES).

 

(b)                                 EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE 5 OF THIS AGREEMENT, OR IN THE CERTIFICATE OF SELLER TO BE DELIVERED
PURSUANT TO SECTION 9.2(c), IN THE CONVEYANCE, WHICH SHALL CONTAIN A SPECIAL
WARRANTY OF TITLE BY, THROUGH AND UNDER SELLER, OR OTHER INSTRUMENTS AND
AGREEMENTS TO BE DELIVERED HEREUNDER, AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS,
CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS,
(VII) THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLER OR ANY THIRD PARTIES,
(VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE
DEEMED TO BE OBTAINING THE ASSETS IN

 

48

--------------------------------------------------------------------------------


 

THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH
ALL FAULTS OR (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT.

 

(c)                                  Except as contained in Section 5.21, SELLER
HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE
RELEASE OF HAZARDOUS MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN
HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE
CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND SUBJECT TO THE RIGHTS AND
COVENANTS SET FORTH IN SECTION 5.21 AND SECTION 11.5, PURCHASER SHALL BE DEEMED
TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION.

 

Section 11.10.                  Exclusive Remedy.

 

From and after Closing, the sole and exclusive remedy of Purchaser and Seller
with respect to the Assets and the transactions contemplated hereby shall be
pursuant to the express provisions of this Agreement, including, without
limitation of the foregoing, any and all (a) Claims relating to any
representations, warranties, covenants and agreements contained in this
Agreement or any document delivered pursuant to this Agreement, (b) other Claims
pursuant to or in connection with this Agreement and (c) other Claims relating
to the Assets and the purchase and sale thereof, shall be any right to
indemnification from such Claims that is expressly provided in this Article XI.
Neither Seller nor Purchaser shall have the right before Closing to seek or
enforce specific performance, but either Party may enforce specific performance
of the other Party’s post-Closing covenants.

 

Section 11.11.                  Recording.

 

As soon as practicable after Closing, Purchaser shall record the Conveyance in
the appropriate counties where the Assets are located and provide Seller with
copies of all recorded or approved instruments. The Conveyance in the form
attached as Exhibit D is intended to convey all of the Assets being conveyed
pursuant to this Agreement. Certain Assets or specific portions of the Assets
that are leased from, or require the approval to transfer by, a Governmental
Body are conveyed under the Conveyance and also are described and covered under
separate assignments made by Seller to Purchaser on officially approved forms,
or forms acceptable to such entity, in sufficient multiple originals to satisfy
applicable statutory and regulatory requirements. The interests conveyed by such
separate assignments are the same, and not in addition to, the interests
conveyed in the Conveyance attached as Exhibit D. Further, such assignments
shall be deemed to contain all of the exceptions, reservations, rights, titles,
power and privileges set forth herein and in the Conveyance as fully and only to
the extent as though they were set forth in each such separate assignment.

 

49

--------------------------------------------------------------------------------


 

Section 11.12.                  Regulatory Cooperation.

 

(a)                                  From and after the date of this Agreement
until the date eighteen (18) months after the Closing Date, Seller shall, and
shall use commercially reasonable efforts to cause its Affiliates and its and
their respective partners, members, shareholders, owners, officers, directors,
managers, employees, agents and representatives to, use commercially reasonable
efforts to cooperate with Purchaser, its Affiliates and its and their agents and
representatives in connection with compliance with Purchaser’s and its
Affiliates’ Tax, financial, or other reporting requirements and audits, as such
compliance relates to the execution of this Agreement or the consummation of the
transactions contemplated hereunder, including (i) any filings with any
Governmental Body and (ii) any filings that may be required by the SEC, under
securities laws applicable to Purchaser and its Affiliates, including the filing
by Purchaser with the SEC of one or more registration statements to register any
securities of Purchaser under the Securities Act or of any report required to be
filed by Purchaser under the Securities Exchange Act of 1934  (collectively, the
“Filings”).  Further, from and after the date of this Agreement until the date
twenty four (24) months after the Closing Date, Seller agrees to (A) make
available to Purchaser and its Affiliates and its and their agents and
representatives any and all books, records, information and documents that are
attributable to the Assets in Seller’s or its Affiliates’ possession or control
reasonably required by Purchaser, its Affiliates and its and their agents and
representatives in order to prepare for Purchaser or its Affiliates, if
required, in connection with such Filings, financial statements relating to the
Assets or to Seller or its Affiliates meeting the requirements of Regulation S-X
under the Securities Act, along with any documentation attributable to the
Assets or otherwise related to Seller, its Affiliates or accountants required to
complete any audit associated with such Filings, (B) execute and deliver one or
more customary representation letters from Seller to Purchaser’s auditors that
are reasonably requested by Purchaser to allow such auditors to complete an
audit (or review of any financial statements), and to issue an opinion
acceptable to Purchaser’s auditor with respect to an audit or review of those
any records required to be provided or disclosed pursuant to this Section 11.12
and (C) obtain the consent of the independent auditor of Seller that conducted
any audit of any filings or financial statements of Seller to be named as an
expert in any report filed by Purchaser with the SEC or any other Governmental
Body. Notwithstanding the foregoing, (1) Seller shall in no event be required to
create new records relating to the Assets and (2) the access to be provided to
Buyer pursuant to this Section shall not interfere with Seller’s ability to
prepare its own financial statements or its regular conduct of business and
shall be made available during Seller’s normal business hours.

 

(b)                                 Purchaser (on behalf of the Purchaser
Indemnified Persons and their successors and assigns) releases Seller
Indemnified Persons from and shall fully protect, defend, indemnify and hold
Seller Indemnified Persons harmless from and against any and all Claims relating
to, arising out of, or connected with, directly or indirectly, the preparation
or furnishing of any information or records referred to in this Section 11.12,
any actions, statements, representations or certifications of Seller’s and its
Affiliates’ personnel, accountants, consultants, contractors or auditors with
respect to such information or records, or Purchaser’s use of any such
information or records, the inclusion of any such records or information or
matters derived therefrom, in any debt or equity offering documents, filings
with any exchange or the U.S. Securities and Exchange Commission, or related
materials, regardless of cause or of any negligent acts or omissions

 

50

--------------------------------------------------------------------------------


 

(including active or passive, sole, concurrent or comparative negligence or
gross negligence), strict liability, breach of duty (statutory or otherwise),
violation of Law, or other fault of Seller Indemnified Persons.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.1.                         Counterparts.

 

This Agreement may be executed and delivered (including by facsimile or other
electronic transmission) in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.

 

Section 12.2.                         Notice.

 

Any notice or other communication to be given under this Agreement by any party
hereto to another shall be in writing and shall be (i) delivered personally,
(ii) sent by courier service requiring acknowledgement of receipt, or (iii) sent
by facsimile transmission.  Notice given by personal delivery or courier shall
be effective upon actual receipt.  Notice given by facsimile transmission shall
be confirmed by appropriate answer-back, and shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the next Business Day after receipt if not received during the
recipient’s normal business hours.  Notices or other communications shall be
directed to the following addresses:

 

If to Seller:

Lime Rock Resources A, L.P.

 

Lime Rock Resources B, L.P.

 

Lime Rock Resources C, L.P.

 

1111 Bagby, Suite 4600

 

Houston, Texas 77002

 

Attention: Eric Mullins

 

Telephone: 713-292-9518

 

Facsimile: 713-292-9568

 

 

If to Purchaser:

LRR Energy, L.P.

 

1111 Bagby, Suite 4700

 

Houston, Texas 77002

 

Attention: Jaime Casas

 

Telephone: 713-345-2126

 

Facsimile: 713-345-2176

 

Either Party may change its address for notice by notice to the other in the
manner set forth above.

 

51

--------------------------------------------------------------------------------


 

Section 12.3.                         Sales or Use Tax Recording Fees and
Similar Taxes and Fees.

 

Purchaser shall bear any sales, use, excise, real property transfer, gross
receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees (collectively
“Transfer Taxes”) incurred and imposed upon, or with respect to, the
transactions contemplated by this Agreement. Seller will determine, and
Purchaser will cooperate with Seller in determining the amount of any Transfer
Taxes, if any, that is due in connection with the transactions contemplated by
this Agreement and Purchaser agrees to pay any such Transfer Tax to Seller or to
the appropriate Governmental Body. If any of the transactions contemplated by
this Agreement are exempt from any such Transfer Taxes upon the filing of an
appropriate certificate or other evidence of exemption, Purchaser will timely
furnish to Seller such certificate or evidence.

 

Section 12.4.                         Expenses.

 

Except as otherwise expressly provided in Section 12.3 or elsewhere in this
Agreement, (a) all expenses incurred by Seller in connection with or related to
the authorization, preparation or execution of this Agreement, the Conveyance
delivered hereunder and the Exhibits and Schedules hereto and thereto, and all
other matters related to the Closing, including without limitation, all fees and
expenses of counsel, accountants and financial advisers employed by Seller,
shall be borne solely and entirely by Seller, and (b) all such expenses incurred
by Purchaser shall be borne solely and entirely by Purchaser.

 

Section 12.5.                         Change of Name.

 

As promptly as practicable, but in any case within thirty (30) days after the
Closing Date, Purchaser shall eliminate the names “Lime Rock Resources” and any
variants thereof from the Assets acquired pursuant to this Agreement and, except
with respect to such grace period for eliminating existing usage, shall have no
right to use any logos, trademarks or trade names belonging to Seller or any of
its Affiliates.

 

Section 12.6.                         Replacement of Bonds, Letters of Credit
and Guarantees.

 

The Parties understand that none of the bonds, letters of credit and guarantees,
if any, posted by Seller or any of its Affiliates with Governmental Bodies and
relating to the Assets may be transferable to Purchaser. Prior to Closing,
Purchaser shall have obtained, or caused to be obtained in the name of
Purchaser, replacements for such bonds, letters of credit and guarantees, to the
extent such replacements are necessary to consummate the transactions
contemplated by this Agreement.

 

Section 12.7.                         Governing Law and Venue.

 

THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
(EXCEPT THAT WITH RESPECT TO ISSUES RELATING TO THE DETERMINATION OF THE
EXISTENCE OF ANY TITLE DEFECTS OR THE BREACH OF ANY SELLER’S SPECIAL WARRANTY OF
TITLE SET FORTH IN THE CONVEYANCES, THE LAWS OF THE STATE WHERE THE

 

52

--------------------------------------------------------------------------------


 

APPLICABLE ASSETS ARE LOCATED SHALL GOVERN AND CONTROL) WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.
With respect to any dispute, controversy, matter or claim between the Parties
arising hereunder or under any agreement or document executed or delivered in
connection herewith, except any dispute, controversy, matters or claim arising
out of, in relation to or in connection with the allocation or determination of
the Adjusted Purchase Price pursuant to Section 2.2 or Section 9.4 or the
determination of a Defect or Defect Amount pursuant to ARTICLE 3, each of which
shall be resolved exclusively as set forth, as applicable, in Article 3 or
Section 9.4, (each, subject to such exceptions, a “Dispute”) that cannot be
resolved among the Parties, each Party hereby (a) irrevocably consents to the
exclusive jurisdiction and venue of the courts of the State of Texas in and for
Harris County or the federal courts of the United States of America located in
Houston, Texas in connection with any litigation or proceeding arising out of
this Agreement or any of the transactions contemplated hereby, (b) waives, and
agrees not to assert, as a defense in any action, suit or proceeding raising a
Dispute or enforcement of any judgment in respect thereof that any of the
Parties hereto is not subject to the personal jurisdiction of the foregoing
described courts, that it is exempt from any legal process commenced in such
courts or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may be inappropriate or
inconvenient or that this Agreement or any document delivered in connection
herewith may not be enforced in or by such courts, and (c) irrevocably agrees to
abide by the rules of procedures applied by such applicable courts and waive any
objection to any such procedure on the ground that such procedure would not be
permitted in the courts of some other jurisdiction or would be contrary to the
laws of some other jurisdiction.  The Parties further agree that any Dispute has
a significant connection with the State of Texas with the United States and will
not contend otherwise in any proceeding in any court of any other jurisdiction. 
.  Each Party agrees that any and all process directed to it in any such
proceeding or litigation may be served upon it outside of the State of Texas
with the same force and effect as if such service had been made within Texas. 
EACH PARTY REPRESENTS THAT IT HAS AGREED TO THE JURISDICTION OF THE FOREGOING
DESCRIBED COURTS IN RESPECT OF DISPUTES AFTER BEING FULLY AND ADEQUATELY ADVISED
BY LEGAL COUNSEL OF ITS OWN CHOICE CONCERNING THE PROCEDURES AND LAW APPLIED IN
THE SUCH COURTS AND HAS NOT RELIED ON ANY REPRESENTATION BY ANY OTHER PARTY OR
ITS AFFILIATES, REPRESENTATIVES OR ADVISORS AS TO THE CONTENT, SCOPE, OR EFFECT
OF SUCH PROCEDURES AND LAW, AND WILL NOT CONTEND OTHERWISE IN ANY PROCEEDING IN
ANY COURT OF ANY JURISDICTION.  EACH OF THE PARTIES HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LITIGATION, ACTION OR OTHER PROCEEDING
BROUGHT IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY; AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.8.

 

53

--------------------------------------------------------------------------------


 

Section 12.8.        Captions.

 

The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

 

Section 12.9.        Waivers.

 

Any failure by any Party or Parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing
expressly identified as a waiver, but not in any other manner, by the Party or
Parties to whom such compliance is owed. No waiver of, or consent to a change
in, any of the provisions of this Agreement shall be deemed or shall constitute
a waiver of, or consent to a change in, other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.  No failure on the part of any Party to this Agreement to
exercise and no delay in exercising any right hereunder will operate as a waiver
thereof, nor will any single or partial exercise by any Party hereto of any
right hereunder preclude any other or further right of exercise thereof or the
exercise of any other right.

 

Section 12.10.      Assignment.

 

Neither this Agreement nor any of the rights, interests, or obligations
hereunder may be assigned, by operation of Law or otherwise, by any party
without the prior written consent of the other party, and any attempted
assignment without such consent shall be void.  Unless expressly agreed to in
writing by the Parties, no permitted assignment of any Party’s rights or duties
hereunder shall relieve or release any Party from the performance of such
Party’s rights or obligations hereunder and the assigning Party shall be fully
liable to the other Parties for the performance of all such rights and duties.

 

Section 12.11.      Entire Agreement.

 

The Confidentiality Agreement, this Agreement and the Exhibits and Schedules
attached hereto, and the documents to be executed hereunder constitute the
entire agreement between the Parties pertaining to the subject matter hereof,
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties pertaining to the subject
matter hereof.

 

Section 12.12.      Amendment.

 

This Agreement may be amended or modified only by an agreement in writing
executed by the Parties hereto and expressly identified as an amendment or
modification.

 

Section 12.13.      No Third-Party Beneficiaries.

 

This Agreement shall be binding upon and inure solely to the benefit of each
Party hereto and their respective successors and permitted assigns, and nothing
in this Agreement, express or implied, is intended to confer upon any other
Person any rights or remedies of any nature whatsoever under or by reason of
this Agreement, except for express language with respect to the

 

54

--------------------------------------------------------------------------------


 

Purchaser Indemnified Persons and the Seller Indemnified Persons contained in
the indemnification provisions of Article 11.

 

Section 12.14.      References.

 

In this Agreement:

 

(a)           References to any gender includes a reference to all other
genders;

 

(b)           References to the singular includes the plural, and vice versa;

 

(c)           Reference to any Article or Section means an Article or Section of
this Agreement;

 

(d)           Reference to any Exhibit or Schedule means an Exhibit or Schedule
to this Agreement, all of which are incorporated into and made a part of this
Agreement;

 

(e)           Unless expressly provided to the contrary, “hereunder”, “hereof”,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement;

 

(f)            “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term; and

 

(g)           Capitalized terms used herein shall have the meanings ascribed to
them in this Agreement as such terms are identified and/or defined in the
Definitions section hereof.

 

Section 12.15.      Construction.

 

Purchaser is a Party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent Party would deem appropriate under the
circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability. Each of Seller and Purchaser has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby, it being
understood that the Parties to this Agreement are sophisticated and have had
adequate opportunity and means to exercise business discretion in relation to
the negotiation of the details of the transaction contemplated hereby and retain
counsel to represent their interests and to otherwise negotiate the provisions
of this Agreement. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions. In the event of a dispute over the meaning or
application of this Agreement, it shall be construed fairly and reasonably and
neither more strongly for nor against either Party.

 

Section 12.16.      Conspicuousness.

 

The Parties agree that provisions in this Agreement in “bold” type satisfy any
requirements of the “express negligence rule” and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.

 

55

--------------------------------------------------------------------------------


 

Section 12.17.      Severability.

 

If any term or other provisions of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of Law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
Party; provided, however, that if any such term or provision may be made
enforceable by limitation thereof, then such term or provision shall be deemed
to be so limited and shall be enforceable to the maximum extent permitted by
applicable Law.  Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

Section 12.18.      Time of Essence.

 

Time is of the essence in this Agreement. If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.

 

Section 12.19.      Limitation on Damages.

 

Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the parties acknowledge that this Agreement does not authorize one
party to sue for or collect from the other party its own punitive damages, or
its own consequential or indirect damages in connection with this Agreement and
the transactions contemplated hereby and each party expressly waives for itself
and on behalf of its Affiliates, any and all Claims it may have against the
other Party for its own such damages in connection with this Agreement and the
transactions contemplated hereby; provided, however, that if an Indemnified
Party is liable to a Person that is not a Party hereto for any such Claims and
the applicable Indemnifying Party is obligated to indemnify such Indemnitee for
the matter that gave rise to such Claims, then such Indemnifying Party shall be
liable for, and obligated to reimburse such Indemnitee Party for such Claims.

 

Section 12.20.      Determinations by Purchaser.

 

Whenever any election, determination, decision or approval by the Purchaser is
required, permitted or called for in this Agreement, such election,
determination, decision or approval must be authorized in writing by the
Conflicts Committee of the Board of Directors of LRE GP, LLC, the general
partner of Purchaser.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties hereto
on the date first above written.

 

 

 

SELLER:

 

 

 

 

 

 

 

LIME ROCK RESOURCES A, L.P.

 

 

 

 

 

 

 

By:

Lime Rock Resources A, GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

Lime Rock Resources GP, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

Name:

Eric Mullins

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIME ROCK RESOURCES B, L.P.

 

 

 

 

 

 

 

 

By:

Lime Rock Resources GP, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Eric Mullins

 

 

 

Name:

Eric Mullins

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIME ROCK RESOURCES C, L.P.

 

 

 

 

 

 

 

 

By:

Lime Rock Resources C, GP LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

Lime Rock Resources GP, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

By:

LRR GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Mullins

 

 

 

Name:

Eric Mullins

 

 

 

Title:

Managing Director

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

 

PURCHASER:

 

 

 

 

 

LRR ENERGY, L.P.

 

 

 

 

 

By: LRE GP, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Jaime Casas

 

 

 

Name:

Jaime Casas

 

 

 

Title:

CFO

 

 

 

 

 

LRE OPERATING, LLC

 

 

 

 

 

BY: LRR ENERGY, L.P., ITS SOLE MEMBER

 

 

 

 

 

BY: LRE GP, LLC, ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ Jaime Casas

 

 

 

Name:

Jaime Casas

 

 

 

Title:

CFO

 

Signature Page to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------